Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 1 of 72

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION
HALA FARID,

Plaintiff,

vs. . case No. Af +f q C be H- cM

MEGAN J. BRENNAN, in her official
capacity as, POSTMASTER GENERAL of
the UNITED STATES POSTAL SERVICE,
Defendant.
/
PLAINTIFF’S COMPLAINT
Plaintiff, HALA FARID (hereinafter “Plaintiff or “Ms. Farid”), hereby sues De-
fendant, MEGAN J. BRENNAN, in her official capacity as, POSTMASTER GENERAL
of the UNITED STATES POSTAL SERVICE (hereinafter “Defendant” or “USPS”), and
states in support thereof:
NATURE OF THE ACTION
1. This is an action brought under 42 U.S.C. §2000e et seq.; 42 U.S.C. § 1981a; and
29 U.S.C. §794 (The Rehabilitation Act of 1973). Jurisdiction of this Court is in-
voked pursuant 28 U.S.C. §1331 (federal question jurisdiction) and 28 U.S.C.

§ 1343 (civil rights claim jurisdiction). Demand is made herein for an amount in

excess of Three Hundred Thousand Dollars ($300,000.00). Declaratory, injunc-

 
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 2 of 72

tive, legal and equitable relief are sought pursuant to the laws set forth above to-

gether with attorneys fees, costs and damages.

VENUE

_ Venue lies in the Northern District of Florida pursuant to above-mentioned
statutes, because Ms. Farid resides in this District and the acts or omissions al-
leged occurred in this District. Venue is also proper pursuant to 28 U.S.C. § 1391
because a substantial part of the events or omissions giving rise to Ms. Farid’s

claim occurred within this District.

THE PARTIES

_ At all times pertinent hereto, Plaintiff, HALA FARID, has been a resident of the
State of Florida and was employed by Defendant. Plaintiff is a member of a pro-
tected class due to her race and national origin (White-Egyptian) in addition to her
disability and/or Defendant’s perception of Plaintiff as disabled. Moreover, Plain-
tiff is also a member of a protected class due to the fact that she reported discrim-
ination and was the victim of retaliation thereafter.

_ At all times pertinent hereto, Defendant, MEGAN J. BRENNAN, in her official
capacity as, POSTMASTER GENERAL of the UNITED STATES POSTAL
SERVICE, has been organized and existing under the laws of the United States of
America. At all times pertinent to this action, Defendant has been an "employer"

as that term is used under the applicable laws identified above.

STATEMENT OF FACTS
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 3 of 72

On or about July 2005, the Defendant initially hired the Plaintiff as a Rural Carri-
er Associate, RCA, working at the Lake Jackson facility in Tallahassee, Leon
County, Florida.

During the year of 2007 at Lack Jackson facility, the Plaintiff had her MBA, ap-
plied for management position, 204-B; and the Postmaster blessed her promotion
in a letter (See Exhibit 1). Other Management Officials did not want this to hap-
pen and started giving the Plaintiff hard time in almost everything; to ruin her file
in records, and make her quit. The Plaintiff was not paid correctly for her labor
efforts and mileage; other favored employees got paid her working hours and/ or
replaced her when she was available; multiple of unreasonable letters of warnings
were issued against her; and she was humiliated in front of her peers. In the same
year, the Defendant did not secure her safety and the Plaintiff got involved in
work injury. It resulted concussion (that causing sever headaches), shoulder, neck
and back problems. The Plaintiff was placed in limited duty. Ms. Farid was sin-
gled out and suffered because of Discrimination against her National Origin and
Disability, Harassment and Hostile Environment.

On or about the first week of January of 2010, Management Officials worked the
Plaintiff against her doctor’s restrictions. The Plaintiff filed her first EEO, seeking
for help and relief.The more she filed complaints , the more she suffered from Re-
taliation and endless Discrimination against her National Origin and Disability.
Management Officials scheduled the Plaintiff to work once or twice a week.This

caused her financial hardship. Plaintiff avers that retaliatory actions continued,
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 4 of 72

10.

specifically that her pay continued to be incorrectly and improperly processed.
Plaintiff suffered from emotional distress, harassment and hostile environment.
Management blacklisted and punished the Plaintiff for reporting their violations in
her EEOs activities. Management Officials expressed their resentment for the
Plaintiff because of filling EEO claims, by giving her unreasonable letter of warn-
ings, AWOL ,Absence Without Leave and also surprising her with a letter of ter-
mination, stating that there were no jobs available for limited duty employees.
This was a discriminatory and retaliatory termination, simply because other in-
jured employees were offered limited duty jobs based on their medical restric-
tions. This letter of termination was received on the same day when she was hand-
ing her boss the doctor’s CA-17 form to resume work. The Plaintiff did not sign
the letter of termination.

On or about 2011 to first quarter of 2014, the Plaintiff suffered because of the low
income and of being continuously cheated in her pay. Management Officials al-
lowed, Ms. Brenda Lewis, African American RCA, who was less in seniority than
the Plaintiff, to get better opportunities in bidding before the Plaintiff. Unfortu-
nately bidding was manual at that time, not electronically. So Ms. Brenda Lewis
became regular, a full time employee in 2013, while the Plaintiff stayed as RCA.
Plaintiff suffered from emotional distress as she became aware that filing several
of her complaints had automatically blacklisted her. It became impossible to chal-

lenge any injustices against her as all channels were closed.
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 5 of 72

11.

12.

On or about April 2014, finally the bidding became electronically and the Plaintiff
succeeded to bid on her heavy duty rural route, RR62, working five days, for
forty-five hours per week, and Monday was her off day. This route had a standard
mileage of 53 miles per day that consumes 9 hours of daily work. Based on this
information of working forty five hours a week, this route RR62 was called “45K
route” (See Exhibit 2, the evaluated hours of the routes), which allowed the carri-
er to make almost around $56,000, as salary per year with 5 hours of overtime
factored in, that would put the regular carrier in getting paid almost $24 per hour.
Getting a salary of this route that had its fixed mileage and hours, did not end her
payment issues. However, Plaintiff avers that retaliatory actions continued, specif-
ically that her pay continued to be incorrectly and improperly processed.

On or about September 2015, the Plaintiff hurt her back in a work injury. Man-
agement Officials planned for her termination. Her doctor issued a CA-17 form of
her medical restrictions. When she was still under treatment, Management offered
her a full duty job, submitted in a limited duty form for modified jobs for injured
employees. Management violated the contract, as carrying the heavy duty route
and resuming full time duties, could never be a limited duty job. Delivering mail
required repetitive twisting and bending, which contradicted her medical restric-
tions. Management threatened by emailing copies of the job offer to the District,
the Regional Postmaster and the Human Resources Management. Normally, the
limited duty job offers were not copied to high positioned employees, unless a

serious action of discipline or termination would be taken. Ms. Farid's doctor re-
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 6 of 72

13.

14.

15,

16.

17.

jected the job offer of December 29 of 2015, and signed after attaching another
CA-17 confirming that Ms. Farid could not work, until MRI results are complet-
ed. Management did not cooperate to assist the Plaintiff to obtain a resolution.

On or about February Ist 2016, Management Officials violated the citation
545-52 and worked the Plaintiff against her doctor’s restrictions. She had to ac-
cept the job offer or would be fired.

The Plaintiff realized that her badge was invalid when entering the station. Her
scanner did not recognize her either. Supervisor, Mr. O'Neil Gautier, responded
that her badge did not work because she was “...not supposed to be here\”

The Plaintiff’s physician issued a new CA-17 on 2/5/2016 (See Exhibit 3), which
was still ignored by the Defendant. Management Officials insisted that Ms. Farid
should work the full duty job. Shelonda Foster planned to work the Plaintiff to
work on her relief day (See Exhibit 4).

On or about 2/10/2016, the Plaintiff slipped due to wet tiled porch when delivery-
ing heavy mail. This affected her neck, back and aggravated her prior injury. Mr.
O’Neil Gautier refused to do the work injury paperwork, stating that the Plain-
tiff’s direct supervisor was off.

Ms. Shelonda Foster showed up on 2/11/2016 and allowed the Plaintiff to leave
work and see her doctor. She confirmed that she would not do any paperwork ei-

ther, since the Plaintiff already had a doctor that gets paid through workers Comp

for her claim of September 2015. Management officials misled the Plaintiff and
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 7 of 72

18.

19.

20.

21.

22.

failed to submit all paperwork to the department of labor to deprive her from med-
ical treatment and benefits through Worker's Compensation.

During her absence, Ms. Shelonda Foster paid the Plaintiff, using her sick leave
instead of getting her COP, up to 45 calendar days. Later, the Defendant instructed
Eagan, the employees’ financial service, to collect $1,478.58 (See Exhibit 5) back
from the plaintiff and go for collection.

The Plaintiff was not aware of the reason of collection. She did not receive from
the Defendant any letter about being over paid. This bill came when the Plaintiff
was not getting any income or benefits.

On or about March 2016, the Claim examiner explained to the Plaintiff that she
was given false information. OWCP ( Office of Worker’s Comp Program)closed
the case of September 2015 and advised the Claimant to proceed for a new claim
of February 2016. Misleading has affected Ms. Farid financially, emotionally and
physically. The Plaintiff was deprived from her continuation of pay (COP), med-
ical treatments and benefits.

On or about March 23 2016, the Plaintiff submitted the CA-1 form which was not
processed by the Defendant. Supervisor Mr. O’Neal Gautier placed it on his shelf.

Since Management Officials did not issue CA-16 form on February 2016, to al-
low the Plaintiff receive her medical treatment; physicians refused to see the
Plaintiff. The Office of one of the doctors addressed a letter to the employer(See
Exhibit 6), Health insurance would not cover work injuries. Worker’s Comp would

not accept the case unless it gets approved by the Department of Labor.The De-
Case 4:19-cv-O0060-RH-MJF Document1 Filed 01/28/19 Page 8 of 72’

23.

24.

25.

26.

fendant neglected and ignored the Plaintiff’s medical need, to cause more physical
harm and financial damages. The Plaintiff’s family were were stressed as well be-
cause of living on debts.

When following up, Management Officials did not find Ms. Farid’s CA-1; and
misled her again to file CA-2 instead. The Plaintiff prepared that form, and the
new Station Manager, Ms. Paula Nahpur, forwarded it to the Department of La-
bor. The Plaintiff had found out that CA-1 form should have been filed, as the
work injury, happened during her route, while delivering mail(See Exhibit 7) .

On or about March 2016, during the Plaintiff’s absence after her work injury,
Management Officials issued the Mail Count of her route , RR62, without notify-
ing Ms. Farid. and dropped her route from 45K and mileage of 53miles per day,
(See Exhibit 8) to 43K and Mileage of 52 miles per day(See Exhibit 9). This
would affect the Plaintiff’s pay, the Workers’ Comp benefits and future retirement.
Retaliation was the main reason of the Plaintiff’s Prior EEOs activities.

On or about after the mail count of 2016, the Plaintiff filed a grievance and re-
quested to redo the mail count in her presence(See Exhibit 10). Management Of-
ficials ignored her requests. The Plaintiff disputed the mail count and filed an
EEO in its timely manner.

The Plaintiff did not receive any income neither from Workers’ Comp nor her em-
ployer till June 2016. This caused a terrible financial crisis to the Plaintiff, as she
was paying the medical bills of her work injury(See Exhibit 11). The Plaintiff

stayed with no income for almost six month. Management Officials discriminated
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 9 of 72

27,

28,

29.

30.

31.

and retaliated to delay her pay. Ms. Farid started having accumulated debts and
was living on loans ( See Exhibits 12).

The Plaintiff hired an attorney for Worker’s Comp to handle the unaccepted claim.
This affected her financially as she accumulated more debts on her credit cards
and loans. Management Officials were not responding to the attorney’s certified
letters, faxes and regular mail. The Defendant filed to co-operate to resolve that
issue and get the claim accepted by Worker’s Comp (See Exhibit 13). Time was
consumed by the attorney and was paid a lot of money. The work injury of Feb-
ruary 2016 was not accepted yet till present by OWCP.

The Plaintiff had to search for other Orthopedic Physicians, who accepted Work-
er’s Comp Claims. She found one in Tampa. That costed her a fortune, paying for
transportations and the stay. She also paid for the MRIs, X-rays and all the re-
quested examinations by her physician. The Plaintiff is still under treatment and
more expenses are unpredicted to calculate.

On or about 2016, Management Officials requested from Ms. Farid to provide
medical documentation (See Exhibit 14). Ms. Farid was subjected to an unlawful
medical inquiry and her confidential medical information was accessed by unau-
thorized persons.

Based on the totality of her conditions, Plaintiff was disabled or Defendant per-
ceived her as disabled.

On or about April 28 2016, the Plaintiff was required to work outside of her med-

ical restrictions and was threatened to resume work on 4/29/2016 or get fired.
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 10 of 72

32.

33.

34.

35.

36,

37.

Management Officials ignored the latest CA-17 form from her physician(See Ex-
hibit 15), which stated that she should be in limited duty. The Defendant forced
her to resume her normal full duty, of carrying her own route, RR62, to cause
more physical harm.

Defendant and its agents were aware of the need for restrictions and the limited
duty accommodation but ignored these restrictions.

On or about 4/29/2016, the Plaintiff showed up, when talking to her boss, she
found out from her Supervisor, Mr. O’Neil Gautier, still had her CA-1 form on his
shelf since 3/23/2016. It was never completed or sent to the Department of Labor.
On or about 4/29/2016, the Plaintiff worked from 7:15 a.m. to almost 11:15 p.m.,
but the ambulance picked her up from work, after carrying heavy mail at work.
This injury affected her back and nerves to back legs. Management Officials were
laughing at the scene. A witness wrote a statement describing this unexpected re-
action from Management Officials (See Exhibit 16).

Ms. Shelonda Foster blamed the witness for writing downing the truth.

The Plaintiff tried to get managements’ signatures for her CA-1, but Ms. Paula
Nahpur, the Station Manager, and Mr. O’Neal Gautier, a Supervisor, humiliated
her in front of her peers and ordered her loudly to get out of the station because of
her disability. They added that she should never show up at the station, unless she
would be working full time duty.

The Plaintiff was instructed by Ms. Paula Nahpur not to enter the station for any

reason, because of her disability. That kind of mistreatment caused embarrassment
Case 4:19-cv-00060-RH-MJF Document1 Filed 01/28/19 Page 11 of 72

38.

39,

AO.

and stressful feeling to the Plaintiff as she felt that she was not welcomed to be at
work. The Plaintiff was not allowed to get Management Official’s signatures for
her grievances. Ms. Paula Nahpur allowed to meet with the Union Representative,
Ms. Jami Cooper, on behalf of the Plaintiff. The Plaintiff was instructed to wait
outside the station for hours and was not sure if her grievances were filed or de-
nied. The Plaintiff ’s only option was filing an EEO.

On or about May 15 2016, the Plaintiff went to her station and requested the
missing documentation of CA-1 and CA16 to be sent to the department of Labor.
Although the Defendant did call for the ambulance on 4/29/2016 to pick up the
Plaintiff from work, Management Officials failed again to complete the work in-
jury paperwork and did not send it to the Department of Labor. The Plaintiff was
not paid her COP, but the Defendant, just paid her whatever was left off her sick
leave. Management Officials submitted the paperwork late and confirmed that
they could not submit the CA-16, to receive medical treatment, because they
missed the deadline.

Management Officials retaliated and challenged the Plaintiff’s claim by adding
false information. The Plaintiff stroke that challenge by submitting the truth and
provided the ambulance report, where it showed their arrival time to the station.
This contradicted the Defendant’s report.

On or about the end of May or beginning of June of 2016, OWCP accepted the
claim based on the Plaintiff’s response. The Plaintiff started receiving medical

treatment and worker’s Comp benefits of the injury of 4/29/2016. She received
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 12 of 72

few days of whatever was left off the COP of her last injury, but lost her banked
sick leave (Exhibit 17), when she was supposed to be paid her COP of 45 Calen-
dar days (See Exhibit 18).
41. Ms. Shelonda Foster paid one pay period extra after the COP period passed. Then
she waited till the Federal Taxes and social security fees got deducted from the
Plaintiff’s pay check. Management Officials instructed Eagan to collect from the
Plaintiff the full amount before the social security and the tax deduction.
42. The Plaintiff filed a grievance to remove this collection. Eagan was still sending
warning letters, with accumulated interest. Because of an old grievance of using
the Plaintiff’s sick leave incorrectly, instead of awarding the Plaintiff the differ-
ence, the Postmaster agreed to reduce $598.77 from the amount of $1,478 (see
Exhibit19). Eagan was collecting any money coming to my paystubs, without the
Plaintiff’s permission. In addition, Ms. Farid was paying few dollars that she
could afford.
43. Management failed to explain the debt in a Letter of Demand, before the collec-
tion of $1,478.58.
44. Management failed to fix the accumulated problems of Ms. Farid’s pay, when
consuming her sick leave multiple times instead of her COP.
45.

from getting paid her COP in February 2016. Management Officials violated

when paying the Plaintiff her sick leave, instead of COP.

Delaying submitting the work injury claims correctly, and depriving the Plaintiff
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 13 of 72

46,

47.

48.

49.

50.

51.

52.

53,

The same issues got repeated multiple times, which did not seem as an error at
all.

Depriving the Plaintiff from receiving medical treatment, appeared to be inten-
tional discrimination and retaliation.

Leaving carelessly an injured employee without any medical treatment or income
for months is against the human and the employment rights.

Working an injured employee, repetitively against the doctor’s restriction con-
firmed discrimination and retaliation.

Putting the injured employee with no income and at the same time instructing Ea-
gan to go for collection, after adding accumulated interest, is a violation against
the employments rights.

The Defendant instructed Eagan to collect all the debt, although they were noti-
fied of the pending complaints. Eagan collected all the money, without the Plain-
tiff’s permission, until the amount was satisfied, to Zero balance( See Exhibit 20).
On or about June 19 2017, the Plaintiff received another bill of being overpaid
COP in the amount of $879.81 (See Exhibit 21)., different than the $1,478.58.
These pay errors were intentional Discrimination and Retaliation, due to her prior
EEO activities.

The Defendant did not give the Plaintiff enough time to receive her full medical
treatment to recover. Ms. Farid was offered full duties jobs, instead of limited
duty jobs, to punish her for being injured during her duties, to rapid her disability

and make her miserably suffer.
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 14 of 72

54.

55.

56.

57,

The Plaintiff’s work injuries, and by not allowing her to recover, she was deprived
from receiving her full income for years. Because of work injuries and not being
allowed to recover, she was receiving only around 66% of her income from
Worker’s Comp. So she lost almost 1/3 of her income for years. In addition, she
could not collect any of her annual tax refund, as Worker’s Comp’s pay are not
taxable. In addition, this created accumulated debts, financial hardship, stress, de-
pression and anxiety (documents available upon request).

Plaintiff requested reasonable accommodation in July15th 2016 and attached the
CA-17 of her doctor’s restrictions (See Exhibit22).

Ms. Paula Nahpur wrote on 9/14/2016 that she would not accommodate the Plain-
tiff. (See Exhibit 23). The Defendant had not honored the Plaintiff’s doctor’s re-
strictions, just offered her full duties job to carry and case her Heavy Route,
RR62. And if she rejected it, she was threatened to lose her job. The Defendant
refused to accommodate the Plaintiff because of Discrimination against her Na-
tional Origin and Retaliation.

Employer accommodated other injured Rural Carriers employees, whose disabili-
ties were even worse than the Plaintiff’s. For example, Regular Rural Carrier, Ms.
Josephine Davis, who currently works at Lake Jackson Station. She is answering
the phone for Customer Services. Ms. Gloria Lojewski, City Carrier, was handling
the customer services’ issues over the phone as well, at the same station. The

Plaintiff could have done the same job, as she used to do it successfully in 2007
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 15 of 72

58.

59.

and 2008. The Plaintiff wished to work at the Post Office as long as her job did
not contradict her medical restrictions.

On or about early January of 2018, the Plaintiff had received Form 50, and found
out that her route RR62 became pre-maturely a phantom route. Employer’s web-
site online showed that Management Officials had reassigned her route into
Phantom route by November 25 2017 (See Exhibit 24), Phantom routes are creat-
ed to hold a regular carrier on a route but no payment is made to the carrier. When
the regular rural carrier is unable to perform all the duties of her or his assigned
rural route for a period of 2 years as a result of a job-related illness or injury, the
employee must relinquish the route and such route will be posted for bid. The bid
is in accordance with Article 12, Section 3, of the National Agreement Between
the USPS and the NRLCA.

On or about November 2017,Management Officials violated the contract when
assigned the Plaintiff’s route pre-maturely (See Exhibit25). Usually, a regular rur-
al carrier has TWO years to come back if on limited duty, or he/or she lose their
route, which can be switched to a phantom route. Without notifying the Plaintiff,
Management Officials violated the contract and did not wait for the TWO years to
be completed. The Plaintiff’s last working day was on 4/29/2016 when the ambu-
lance picked her up from work. Management ignored her requests for reasonable
accommodation, wrote they could not accommodate her; assigned her route pre-

maturely and put her route, RR62 for bidding, and assigned it for another Rural
Case 4:19-cv-O00060-RH-MJF Document 1 Filed 01/28/19 Page 16 of 72

Carrier, named Laura Ann Dilworth. This violation reflected Discriminatory and

Retaliatory actions against the Plaintiff.
60. Since a new rural carrier would be assigned instead of the Plaintiff, the route
RR62 came up, as before to 45K and 53 miles per hour (See Exhibit 24). Man-
agement Officials re-measured wrongfully the Plaintiff's route,RR62, during her
absence leave to reduce her pay and benefits, but the route came up to its normal
size and mileage when assigning it to a new carrier.
61. Management Officials forced the Plaintiff to file for disability retirement since
management officials could not accommodate her, humiliated her in front of her
peers to leave the station because of her disability. Threatened to fire if she could
not work against her medical restrictions and planned for her termination. Man-
agement Officials forced the Plaintiff to leave employment from USPS by her
own separation and retirement. Management Officials gave her hard time in
everything. Mistreatment and its consequences made her working conditions so
difficult that a reasonable person in her position would have felt compelled to
separate and retire.
62. Discrimination against National Origin & Disability, Harassment, Hostile Work-
ing Environment and Retaliation had forced the Plaintiff to move for early disabil-
ity retirement. The Plaintiff is losing a lot of money when retiring in that early age
of 56. Dropping her route to 43K did not only affect her Worker’s Comp benefits

which was almost 66% of her newly reduced income of her route, but also would

decrease her pension of disability retirement, for life.
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 17 of 72

63. Discrimination against National Origin & Disability, Harassment, Hostile Work-
ing Environment and Retaliation had resulted mental anguish, emotional stress
and physical harm. Forcing the Plaintiff to work against her doctor’s restrictions,
to worsen her medical health and cause rapid permanent disability. In addition, the
Defendant chose not to complete, nor submit her work injuries paperwork to the
Department of Labor, so she would not receive immediate medical treatments.
This did affect her current health and physical condition, that caused permanent
disability to her back, neck, shoulders, knees, hands, elbows, shin, and ankles. In
addition, she is suffering from headaches, since her first injury. Most of the med-
ication affected her stomach, which would not allow her get her daily medica-
tion. The Plaintiff cannot walk or stand for long time. She cannot do repetitive
bending and twisting. She cannot lift heavy packages more than 15 to 20 pounds.
She needs knees replacements. She needs assistant for some normal daily activi-
ties, such as showering.

64. On or about February 20th 2018, Eagan issued a letter for collection of debt to the
Plaintiff (see Exhibit 26).

65. The Plaintiff had banked her X-Days (See Exhibit 27). Eagan has collected all this
money to satisfy the debts, without notifying the Plaintiff. Eagan sent an official
letter to disregard the collection and that the debts has been satisfied to Zero bal-

ance (See Exhibit).
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 18 of 72

66, On or about March 21 2018, Eagan confirmed after collecting money from her
pay checks, without her permission, that the debt was satisfied to zero balance.
(See Exhibit20)

67, On or about June or July 2018, Ms. Gloria Lojewski has called the Plaintiff stat-
ing that there were two checks for Ms. Farid left in the drawers, issued since Feb-
ruary 2018. Luckily Ms. Gloria Lojewski mailed them to her. These checks had
the Plaintiff’s mailing address, but none of the Supervisors cared to mail it to her
for months, being aware that they would expire after certain dates. Because of
Discrimination against National Origin and Retaliation, these checks of the Plain-

tiff were intentionally ignored.

COUNT I
DISABILITY DISCRIMINATION

68. Paragraphs 1 through 11 are incorporated herein by reference.

69. This is an action against Defendant for discrimination based on disability dis-
crimination.

70. Defendant, through its agents, apparent agents, and employees, because of Plain-
tiff's disability terminated Plaintiff. Defendant took action against Plaintiff be-
cause of her disabling condition, i.e., by way of example but not limitation, she
had limitations in her ability to work, walk, stand, squat, and bend and/or Defen-
dant’s perception of Plaintiff as being disabled.

71. There is no legitimate reason that has been nor can there be any legitimate reason

for the adverse treatment of Plaintiff.
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 19 of 72

72.

73.

74.

75.

76.

77.

78.

79.

Defendant knew or should have known of these conditions as they were open and
notorious and well known to Defendant. The adverse treatment of Plaintiff, to-
gether with the facts set forth above, were brought to the attention of Defendant
and Defendant perpetuated this treatment by condoning the actions and inactions
affecting Plaintiff.

Defendant harbored ill-motives and intent to cause disparate and retaliatory
treatment of Plaintiff.

Defendant is responsible for the violations of Plaintiff's rights as set forth herein
because it exercised control over the adverse treatment of Plaintiff. In the alterna-
tive, Defendant failed to properly supervise its employees thereby causing fore-
seeable harm to Plaintiff's rights set forth herein.

As a direct and proximate cause of Defendant's actions described above,

Plaintiff has sustained damages including but not limited to mental, nervous, and
emotional injury. Plaintiff has incurred additional damages including lost wages,
pain and suffering, mental anguish, loss of capacity for the enjoyment of life, and
other damages. These damages have occurred in the past, are occurring at present
and will continue in the future.

COUNT I
NATIONAL ORIGIN DISCRIMINATION

Paragraphs 1 through 11 are re-alleged and incorporated herein by reference.
This is an action against Defendant for discrimination based upon national origin
brought under 42 U.S.C. §2000e et seq..

Plaintiff has been the victim of discrimination on the basis of Plaintiff’s national

origin in that Plaintiff was treated differently than similarly situated employees of
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 20 of 72

80.

81.

82.

83.

Defendant who are not Egyptian or of Egyptian descent and has been subject to
hostility and poor treatment on the basis, at least in part, of Plaintiff ’s national
origin, Egyptian.

Defendant is liable for the differential treatment and hostility towards Plaintiff
because it controlled the actions and inactions of the persons making decisions
affecting Plaintiff or it knew or should have known of these actions and inactions
and failed to take prompt and adequate remedial action or took no action at all to
prevent the abuses to Plaintiff. Furthermore, Defendant knowingly condoned and
ratified the differential treatment of Plaintiff as more fully set forth above be-
cause it allowed the differential treatment and participated in same. Defendant's
known allowance and ratification of these actions and inactions actions created,
perpetuated and facilitated an abusive and offensive work environment within the
meaning of the statutes referenced above.

In essence, the actions of agents of Defendant, which were each condoned and
ratified by Defendant, were of a national-origin based nature and in violation of
the laws set forth herein.

The discrimination complained of herein affected a term, condition, or privilege
of Plaintiff's continued employment with Defendant. The events set forth herein
lead, at least in part, to Plaintiff’s termination on contrived allegations.
Defendant's conduct and omissions constitutes intentional discrimination and un-
lawful employment practices based upon national origin in violation of 42 U.S.C.
§2000e et seq..

As a direct and proximate result of Defendant's conduct described above,
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 21 of 72

85.

86.

87.

88.

Plaintiff has suffered emotional distress, mental pain and suffering, past and fu-
ture pecuniary losses, inconvenience, bodily injury, mental anguish, loss of en-
joyment of life and other non-pecuniary losses, along with lost back and front
pay, interest on pay, bonuses, and other benefits. These damages have occurred in
the past, are permanent and continuing.

COUNT Ill
RETALIATION

Paragraphs 1 through 11 are hereby re-alleged and reincorporated as if set forth-
in full herein.
Plaintiff has submitted a series of EEO complaints within Defendant on a multi-

tude of issues. Moreover, she has explicitly discussed with her supervisors that

. she was the victim of discrimination during her employment with Defendant.

Defendant is an employer as that term is used under the applicable statutes

referenced above.

89.

90.

91.

92.

The foregoing allegations establish a cause of action for unlawful retaliation after
Plaintiff reported unlawful employment practices adversely affecting Plaintiff
under 42U.S.C § 2000e et seq. and other statutory provisions cited herein.

The foregoing unlawful actions by Defendant were purposeful.

Plaintiff voiced opposition to unlawful employment practices during Plaintiff’s
employment with Defendant and was the victim of retaliation thereafter, as relat-
ed in part above.

Plaintiff is a member of a protected class because Plaintiff reported unlawful em-

ployment practices and was the victim of retaliation thereafter. There is thus a
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 22 of 72

causal connection between the reporting of the unlawful employment practices
and the adverse employment action taken thereafter.

93. Asa direct and proximate result of the foregoing unlawful acts and omissions,
Plaintiff has suffered mental anguish, emotional distress, expense, loss of bene-
fits, embarrassment, humiliation, damage to reputation, illness, lost wages, loss
of capacity for the enjoyment of life, and other tangible and intangible damages.
These damages are continuing and are permanent.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for the following relief:
(a) that process issue and this Court take jurisdiction over this case;
(b) that this Court grant equitable relief against Defendant under the applicable counts set
forth above, mandating Defendant's obedience to the laws enumerated herein and provid-
ing other equitable relief to Plaintiff,
(c) enter judgment against Defendant and for Plaintiff awarding damages, including
without limitation punitive damages, to Plaintiff from Defendant for Defendant's viola-
tions of law enumerated herein;
(d) enter judgment against Defendant and for Plaintiff permanently enjoining Defendant
from future violations of federal law enumerated herein;
(e) enter judgment against Defendant and for Plaintiff awarding Plaintiff with all reme-
dies of $300,000 (for lost monies, benefits and damages pertaining to out of pocket ex-
penses, especially related to, but not limited to medical expenses and loss of retirement

benefits and emotional pain/stress, anxiousness, embarrassment, mental anguish, health
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 23 of 72

issues, loss of enjoyment of life, suffering and other non-monetary losses); For suit costs,

expert fees and any attorney's fees and costs; and

(f) grant such other further relief as being just and proper under the circumstances.
DEMAND FOR TRIAL BY JURY

Plaintiff demands a trial by jury on all issues set forth herein which are so triable.

Dated this 28th day of January 2019. THLE
fully submitted,

Hala Farid (Pro-se)
4094 Forsythe Way
Tallahassee, FL. 32309
hala_farid13 @yahoo.com
850 445 9199
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 24 of 72

Postmaster
UNITED STATES

BA POSTAL SERVICE

May 24, 2007

Hala M. Farid
4094 Forsythe Way
Tallahassee, FL 32308

Re: Request for Management Training

Dear Ms. Farid:

| am in receipt of your application for management training. The decision to train will
be made by your manager, Mary Parker. | will forward a copy of this application to
her for review.

Thank you for your interest in upward mobility in the Postal Service.

Sincerely, W

Michael L. Halter
Postmaster

cc: file
Mary Parker, Mgr

Ly h \o i \
2800 S ADAMS ST. “
TALLAHASSEE FL 32301-9998

(850) 216-4304-PHONE
(850) 216-4300-FAX
 

Case 4:19-cv-O0060-RH-MJF Document1 Filed 01/28/19 Page 2

  

eee

Rural Carrier Procedures 552

546.27 FLSA Code P

FLSA code P applies to auxiliary rural carriers (Designation 77), part-time
flexible rural carriers (Designation 76), substitute rural carriers (Designation
73), rural carrier reliefs (Designation 75), rural carrier associates
(Designations 74, 78, and 79), and temporary replacement carriers
(Designation 70 - 0).

550 Route Types

Rural route types (classifications) are determined by the route evaluation as
developed from the national mail count or interim adjustment.

551 Regular Rural Routes

551.1 M — Mileage (Rate Schedule Code - RSC) Route

The regular carrier’s salary is based upon 12 days per pay period, 312 days
per year, or 2,496 hours per year. Mileage routes were established when the
compensation for the route miles on the mileage chart was greater than the
evaluated hours method of compensation. However, mileage routes can no
longer be established. When they become vacant, they are automatically
converted and posted under the evaluated hours method.

551.2 H — Evaluated Hour Route

The regular carrier’s salary is based on 12 days per pay period, 312 days per
year, or 2,496 hours per year. Evaluated pay hours on an H type route may
vary from 12 to 46 hours per week.

5513 J — Evaluated Hour Route

The regular carrier’s salary is based on 5 days during 1 week and 6 days the
other week, for a total of 11 days per pay period, 286 days a year, or 2,288
hours per year. One relief day per pay period is authorized. Evaluated pay
hours vary from 41 to 46 hours per week.

—> 551.4 K — Evaluated Hour Route

The regular carrier's salary is based upon 5 days each week, 260 days per
year, or 2,080 hours per year. One relief day is authorized each week.
Evaluated pay hours vary from 40 to 48 hours per week.

ss2 Auxiliary Route

An auxiliary route has insufficient evaluated hours to become a regular route,
usually less than 39 evaluated hours. A rural carrier associate

(Designation 79) or auxiliary carrier (Designation 77) is assigned to this type
of route.

August 2005 page \ of Y 243
 

Case 4:19-cv-O0060-RH-MJF Documenti1 Filed 01/28/19 Page 26,96

Rural Carrier Procedures

Exhibit 554a (p. 2)

Classification Chart

 
 

 

Evaluated Hours and Minutes (Reported on

 

From To PS Form 4241-A, Rural Route Evaluation) Pay Option
43:30 44:10 RCS More than 44 hrs. HD RCS
Less than 44 hrs. HD H-44
44:11 44:29 RCS More than 44 hrs. HD RCS
Less than 44 hrs. HD J-41 H-44
44:30 45:15 RCS More than 45 hrs. HD RCS
Less than 45 hrs. HD J-41 H-45
45:16 45:29 RCS More than 45 hrs. HD RCS
Less than 45 hrs. HD J-42 H-45
45:30 46:21 RCS More than 46 hrs. HD RCS
Less than 46 hrs. HD J-42 H-46
46:22 46:29 RCS More than 46 hrs, HD RCS
Less than 46 hrs. HD J-43 H-46
46:30 47:23 RCS More than 43 hrs. HD J-43 H-46
Less than 43 hrs. HD J-43
47:24 47:27 RCS More than 43 hrs. HD J-43 H-46
Less than 43 hrs. HD K-40 J-43
47:28 48:32 RCS More than 44 hrs. HD J-44 H-46
Less than 44 hrs. HD K-40 J-44
48:33 ABB5 eee eee K-40 J-45
48:36 7 a K-41 J-45
49:38 AQAT nent ee eas K-44 J-46
49:48 S043 cece K-42 J-46
50:44 50:59 RCS More than 42 hrs. HD K-42 J-46
Less than 42 hrs. HD K-42
51:00 52:11 RCS More than 43 hrs. HD K-43 J-46
Less than 43 hrs. HD K-43
52:12 52:54 RCS More than 44 hrs. HD K-44 J-46
Less than 44 hrs. HD K-44
52:55 BB23 ete ee K-44 :
53:24 BABB cece eee v eet eeeeeeees K-45
54:36 BBAT cette eee eee K-46
55:48 5659 eee K-47
57:00 OVER — cee eee K-48

Comparison to mileage salary is made when a route has not been vacant after PP 26-78.

 

August 2005

Lhibik 2

p. of 4

247
 

Case 4:19-cv-O00060-RH-MJF Document 1 Filed 01/28/19 Page 27,

 

562.1 Time and Attendance

Exhibit 562
FLSA CodeA

 

   

N 26-4567 E XXX-XX-XXXX 710} HOO" A

Dal Relief Rte

actved

ee
LT
——aN

os
in dance with Postal

 

 

 

The assigned carrier is compensated as follows:
Week 1 31.50 hours at RSC R, attained step, and six trips EMA.

Week 2 40 hours at RSC R, attained step, plus 1.25 overtime hours over 40 at 150 percent of the
same rate, and six trips EMA.

——P 562.1 Regular Rural Carrier

562.11 Pay

Regular rural carriers are compensated at the base annual rate, attained step
for a 40-hour evaluated route divided by 2,080. The annual rate for RSC B is
also the same salary. Overtime is calculated at 150 percent of this hourly rate.

Example:
Base Annual Rate (AR) for 40 hours at step 12 = $42,163
$42,163 ~- 2,080 = $20,2707 (hourly rate)
$20,2707 x 150% = $30,4060 (OT rate)

562.12 Leave
Compensation for leave is at the daily evaluated rate as determined in 567.3.

562.13 Relief Day Worked - X Days

Regular rural carriers under ELSA code A assigned to J or K routes are not
granted days off (X days) for working their assigned relief day (J or K day).
Compensation is computed on actual hours worked. Therefore, work
performed on the relief days is paid at that time.

562.2 Substitute Rural Carrier (Designation 72)

562.21 Pay

Compensation is made at the base annual rate, attained step of a 40-hour
evaluated route divided by 2,000. Add to this rate the annual COLA rate and

freir &

252 Handbook F-21

p-° fu
 

Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 2&@@

567.33

266

—»

  

Cee

Time and Attendance

567.33 Routes of 40 to 48 Hours

Carriers assigned to J and K type routes may be required to give assistance
to their replacements on their scheduled relief day (J or K day). These hours
are reported in the Christmas Assistant's Work Hours block on PS Form 1314
for the appropriate week and computed as Christmas OT hours.

Normally, only the hours entered in the Actual Weekly Work Hours block
would be considered for weekly OT, but during the Christmas period, the
Actual Weekly Work Hours and the Christmas Assistant's Work Hours blocks
are added together to determine FLSA weekly OT (hours over 56).

Hours worked over 12 a day or 56 per week are not calculated toward
Christmas OT hours. These hours are paid as FLSA OT in the current pay
period.

To determine workhours when workdays are less than the required days of
service, take the appropriate daily evaluation, multiply by the number of leave
days, and add to actual workhours, as reported on PS Form 1314 for that
week.

To determine the daily evaluation, use the following divisors:
Htype route =6
J type route = 5.5
Ktype route =5

To determine the FLSA overtime and the total Christmas overtime, follow the
examples below:

Example: J Route - 46-Hour Route
46 hour route -- 5.5 = 8.36 (daily evaluation)
47,25 actual workhours reported for 4 days’ work
+ 9.16 Christmas assistant workhours performed on J day
56.41
—56.00
41 FLSA OT

47.25 actual workhours reported for 4 days’ work
+_8.36 evaluated hours for 1 paid leave day
55.61
— 41,82 (46 heavy duty 5.5 x 5 days)
13.79
+_8.75 (9.16 Christmas assistant hours minus .41 FLSA OT)
22.54 Total Christmas OT

sh Uf
(-° 4 Handbook F-21
 

Feb 09 16 04:08a
Fab 05 1602:42p

ty Status Report

ener

Case 4:19-cv-O0060-RH-MJF Documenti Filed 01/28/19 Page 29

U.S. Department of Labor

. Office of Workers’ Compensation Programs

  
  

  

 

form Is prowidad fr the purpove of obtelning a duly stalde tepoit tor the am
ot aonstture authorization fer
ofzation texved In this cxsa,
tein @ benefit. Infermation
ifacy Act of $074 and the OMS Gi. A-130. Persons are nal
tzyS a cufrentty valld OMB contoi number,

pioyes named baiow, Thin request
payment of medical expense by te Depastment af Labor, nor goss i Invalidate any previcug Expirar: 01-34.2048
‘This request fot infermatton & aulnorteed by rw (6 USC 8101 at .seq.) and is required ta obtain :

collected vAi be handled wnd ctered fh compliance with the Fraadom of Infarmation Act, the OWE? File Number

Tequired to respond to this collection of Informavon unless & i kaaen)

OMB No. 1240-0048

 

 

A + Superdson Complare tnis side and refer to physicaa

SIDE S-Physician; Camplete this side

 

moployze’a Nerve (Lest, fret middle

 

 

 

 

§. Coes the History af Injury Given to You by ihe Employee

Cotreépond to that Shawn In item 6? Jalvan No (iP not, dagerfba)

 

tte of Injury Qvoren, day. yr.) | 3. Soctal Securiy Number
Ao 4- OS |
ceupeson 8, Rescripiton of Clinical Findings:

 

erlbe How tha injury Occurred and State Parts al the Bady Affected

 

he Employee Works.
Hours Per Day . S Days Pe Woek

 

 

 

10,QXegnoale(es) Ove to injury

12. Employee Advisad to
TZj¥es, Date Advised
bert ati
113, Employes Able fo Parlann Regular Work Desarbed on Blda A?

 

71. Gthar Duablng Conditions —™

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pecty the Usuel Work Requiremanis ofthe Employee. Check .
bther Emplayez Pertorms Thene Taaks or ie Exposed Continuunty Ye so | [_]Fur-Tineor (“jPort-Trge Hire Per Day
Intenmilttently, ard Gve Number of Havre, 4a, it rick, conplate balow,-~ wa Fu fu
Acthny Cantinuous | intemnitient ‘ Continuous a _ pi
NingiGerrying: Son, iba. > Wiha. Tn
peace . iS” te "Hr PerDay! id . FEZ pay
Gong fa 0 © Hrs Per Day oOo Yf oOo” * tra Par Day
Banding PI oO ‘ HreParOay -O f Ci Hra Per Qey
Paring ra Q - ‘a Hrs Per Day ira Cl) Hira Per Day
Giinbing pitts PerDay , Yo ’ CJ Hee Par Day,
eater 8} Nas rerdey, FO | ol hire Bor bay
FandingiBteezing ee Hes Per ny) oO > O _ firs Por Day
pars ae tre Par Day! Do? O tea Par Day
Apting Paring fe Cl) € He Pertay' eT! > Hrs Par Day
tt He Per Bay Oe ie Oo Hee Per Oy
Jat CG Hrs Ber Da: Q ae oO Hts Par O
, y Sem pm wy
. Ja . ‘O Hrs Per Day Cl. “oO Hire Per Oey
iB ma} \ Hre Per Day | LY. C] Hr Per Oay
ter [J if umperday Q C Hrs Per Ony
p C) raja in digress F o LY cl Tenge ln degrees F
igh Humiady fa OO , Hra Per Oey ci 0 ire Per Day
a hervidale. Salven ey Cl Hes Per Day ud DOD Neo Per Day
mewOust (danty) | = PY O HrePerOay) EJ Oo tire Par Oey
olga (Give dBA} MY 0 gaa Cc oO | aA
H : Hr Per © Yip, Pat
Whar (Geseribe) 14. Are Intanpersonal Retatlons Affactad Secaute of a Newoapsychinits Condian?
b he ~ { > @ (2g. Abtity ta Give or Teka Supervision, Maat Deadines, ic.)
No bends . + []res [no Dasenbe)
Loar yX . : 15, Osta of Examination 3—S-f, fla. Date ots Appointment
cy : At7, Bomctalty : (48, Tax tdendfication Number
have a duaotiny ta kubsantally T onyalcal om marty rect),
et owcP toe tatermation or vo*hmunieaton sucalent caltemmne formas of 2 4-BS450St
igtenqusp= Interpretation), accommayatons endfor modhcations. Gee nswu ations, 1D, Physicte nature 20, Omte 2-S- {é i 57 Rev. O14)

Msablit~Ralalesd Avclataste under Fader) dab lity nondkoimination law.

 

 

 

 

“Wit 4 Ol ote. m. Gilber*crywteI *

£996°295-

 

  

aera

iets

 

g jg ‘vosyzer OxeT- SSN WY LG 40 BOZO

 

 
  
 

 
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 30 of 72

@ e ..
_ ae) hot

- = ae. ne Adhief Day!

 

 

 

 

 

 

 

 

 

 

 

 

You are mandated to work Yon

Empioyess anvet obey tus eninuctione of Sat seen oa
eS Et cod oa mamas en pret orang we

dliclal bs cheage of the katatalicn oF mey appaat Brough elfictel cherrenis.

OTT ys
. . See Pa
a ME te
* “4
Sy rnwnnnme dy Se
ep te Ae
ade sw Ce *
~ “le
on oe . we

 

 

 

. SAN, -
NY \ et eee ote
neat Poe
Trent O43, Aged 1908 = (aidiiicmad Penewtes cm Reverse} “ne

Sabt 4,

00064 4 7

 
 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Customer #.|Transaction.Date_|Number {PO Number . [Class [Original Amount .|Balance.Due |Amount Adjusted [Due Date {Transaction Type’ = [Amount Applied:
3600357 23-Feb-18]|J04660201804 Payment -$689.39 $0.00 $0.00] 21-Feb-18|PAYROLL DEDUCTION -$689.39
3600357 27-Nov-17 1092 Payment -$10.00 $0.00 $0.00] 27-Nov-17 {|MANUAL-MPLS -$10.00
3600357 3-Jul-17 1086 Payment -$25.00 $0.00 $0.00} 3-Jul-17]MANUAL-MPLS -$25.00

i 3600357 16-Jun-17|P60330201712 Payment -$99.85 $0.00 $0.00! 14-Jun-17; PAYROLL DEDUCTIONS -$99.85
3600357 14-Jun-17 702819431 |M58480 PRD |Credit Memo -$317.75 $0.00 14-Jun-17 |CM-PAYROLL/APS -$317.75

© 3600357 14-Jun-17 702818183|P60331 PRD |Credit Memo -$264.05 $0.00 14-Jun-17|CM-PAYROLL/APS -$264.05
3600357 2-Jun-17|P60330201711 Payment -$51.67 $0.00 $0.00| 31-May-17| PAYROLL DEDUCTIONS -$51.67

iq) 3600357 19-Apr-17 702805221|1M58480 PRD | Invoice $317.75 $0.00 19-May-17|HB

> 3600357 27-Jan-17 |P60330201702 Payment -$3.90 $0.00 $0.00] 25-Jan-17; PAYROLL DEDUCTIONS -$3.90

OQ. 3600357 30-Dec-16|M57110201626 Payment -$11.31 $0.00 $0.00| 28-Dec-16] PAYROLL DEDUCTIONS -$11.31
3600357 2-Nov-16 702763655|P60330 PRD {invoice $264.05 $0.00 $0.00} 2-Dec-16|HB $0.00

Ki 3600357 4-May-16 702725072|M57110 PRD |Invoice $11.31 $0.00 $0.00{ 3-Jun-16}/HB $11.31

60 3600357 9-Mar-16]-_ 702711318|J04660 PRD [Invoice ae $1,478. 58D $0.00 -$598.77| 8-Apr-16]PAYROLL/APS $879.81

r= 3600357 3-Sep-14 238 Payment . -$50.60 $0.00 $0.00| 3-Sep-14|MANUAL-MPLS -$50.60

D 3600357 2-Jul-14 702561869]V95000 PRD invoice $50.60 $0.00 $0.00] 1-Aug-14/PAYROLL/APS $50.60

3600357 28-Mar-14 |J40120201407 Payment -$125.68 $0.00 $0.00] 26-Mar-14;PAYROLL DEDUCTIONS -$125.68

= 3600357 14-Mar-14] J40120201406 Payment -$202.29 $0.00 $0.00| 12-Mar-14]/PAYROLL DEDUCTIONS -$202.29

3600357 28-Feb-14|J40120201405 Payment -$254.62 $0.00 $0.00} 26-Feb-14|PAYROLL DEDUCTIONS -$254.62

MH 3600357 14-Feb-14|J40120201404 Payment -$124.51 $0.00 $0.00} 12-Feb-14/PAYROLL DEDUCTIONS -$124.51

— 3600357 31-Jan-14]J40120201403 Payment -$168.81 $0.00 $0.00] 29-Jan-14/PAYROLL DEDUCTIONS -$168.81

@ 3600357 47-Jan-14|J40120201402 Payment -$168.83 $0.00 $0.00] 15-Jan-14/PAYROLL DEDUCTIONS -$168.83

= 3600357 9-Aug-13 1077 Payment -$10.00 $0.00 g-Aug-13;MANUAL-MPLS -$10.00

SO 3600357 6-Feb-13 1003 Payment -$10.00 $0.00 6-Feb-13|MANUAL-MPLS -$10.00

. 3600357 8-Jan-13 1002 Payment -$10.00 $0.00 8-Jan-13}] MANUAL-MPLS -$10.00
3600357 3-Oct-12 631 Payment -$10.00 $0.00 3-Oct-12] MANUAL-MPLS -$10.00
3600357 20-Jun-12 702355512|J40120 PRD |invoice $2,169.47 $0.00 -$1,084.73| 20-Jul-12}; PAYROLL/APS $1,084.74

otal ~s $4,683.50 $0.00 $1,683.50 [00 ee ~ $581.80

 

 

Case 4:19-cv-O0060-RHfMDFA

Eelobiy S

 
Case 4:19-cv-00060-RH-MJF Document 1 Filed 01/28/19 Pagiada ila T 6

CAPITAL NEUROSURGERY pri ge
A.M. CARR, M.D.

1889 PROFESSIONAL PARK CIRCLE, SUITE 50 ° TALLAHASSEE, FLORIDA 32308 ° TELEPHONE (850) 878-7574

Hale Fartel Cane +h ow? Opler Picken,
proler CHP Fr Preatrae® jor tue Apart %
Kabir Noarr - She jay tall We cane treat

hse Wrole CH:

05-09-16
e-2 of 2

9 Page

A
“4

Capital Neurosurgery

Brain * Peripheral Nerve Spine

td.

 

  

\

Nerl

1889 Professional Park Circle, Suite 50
Tallahassee, FL 32308

Case 4:19-cv-O0060-RH-MJF Document1 Filed 01/28/
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 34 of 72

TYPES OF CLAIMS

Traumatic Injury (CA-1)

According to the Federal Employees’ Compensation Act (FECA) a traumatic injury is defined as:

“a wound or other condition of the body caused by external force, including stress or strain, which is
identifiable as to the time and place of occurrence and member or function of the body affected. The injury
must be caused by a specific event or incident or series of events or incidents within a single work day or
work shift.”

The key to this definition is that an event or series of events must have occurred during one work day. If an injury
or illness occurred due to a repetitious event, it should be filed as an occupational injury claim.

If an employee suffers an on-the-job traumatic injury, he/she should immediately notify a supervisor and request a
CA-1 and authorization for medical treatment. The injured employee should request a Form CA-16 and identify the
physician that has been selected to provide medical treatment for the injury.

If possible, the injured worker should take the CA-16 when first going to the doctor. The Postal Service should
also provide a CA-17 (Duty Status Report) and a HCFA-1500 (AMA Uniform Health Insurance Claim Form) for the
physician to complete and return to the Postal Service.

As soon as possible after the injury, the injured worker will want to complete a Form CA-1 (Federal Employees’
Notice of Traumatic Injury and Claim for Continuation of Pay/Compensation). This must be done within 30 days
of the date of injury in order for the injured worker to be eligible for continuation of pay (COP). On the front of this
form, the injured worker will want to mark the box indicating COP. COP is the continuation of regular pay with
no charge to sick leave or annual leave for the first 45 calendar days of disability. Please retain the receipt and
request a copy of the completed CA-1 from the supervisor.

After OWCP receives the CA-1 from the Postal Service, they will send the injured worker a postcard that identifies
the OWCP case file number. The injured worker should receive this number in approximately 2 weeks from the
date that OWCP receives the claim. Use this number on all documents submitted to OWCP. Instruct the doctor
and other medical providers to include this case file number on all bills or other correspondence sent to OWCP.

If an injured worker is unable to work because of an injury, he or she may be eligible for COP. If the injured worker
has requested COP on the CA-1 he or she must ensure that medical evidence is submitted to the Postal Service that
shows he or she sustained a traumatic injury and are unable to work as a result of it. Forms CA-16 or CA-17, ora
narrative report from the doctor would generally meet this requirement. The Postal Service may stop payment of
COP if they do not receive medical evidence within 10 working days after the date the injured worker submitted the
CA-1, or the date the injured worker stopped work, whichever is later.

If the injured worker elected to receive sick or annual leave instead of COP, and later elects COP for a period that he
or she used leave, the Postal Service shall grant COP, provided the request for COP is submitted within one year of
the date that leave was used, the Postal Service has received medical evidence that the injured worker was unable to
work, and he or she was otherwise entitled to COP.

If the injured worker is not entitled to COP or the 45 calendar days have elapsed, and he or she is in a LWOP status
or expect to lose pay because he or she is unable to work, the injured worker may claim compensation by filing
Form CA-7 (Claim for Compensation on Account of Traumatic Injury or Occupational Disease) or may use leave.
Case 4:19-cv-O0060-RH-MJF Document 1 Filed 01/28/19

Marck Qolgs

Le G7 72

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

01 | Effective Date Notification of Personne! Action 02 Social Security Number
2 UNITED STATES |
i 03-06-2015 POSTAL SERVICE: 593-97 -9692
eMpLovee INFORMATION U. 8. Postal Service
03 | Employee Name-Last FARID 38 | Probation Expir Date
04 | Employee Name-First HALA 39 | FLSA Status N
05 | Employee Name-Middle M 40 | Pay Location 004 .
06 | Mailing Address 4094 FORSYTHE WAY 44 | Rural Carrier-Route 00082
|_| Street/Box/Apts 42 | Rural Carr-L-Rte ID :
| 07 | Mailing Address-City TALLAHASSEE 43 | Rural Carr-Pay Type K-5 DAY HEAVY ROUTE ees
08 | Mailing Address-State FL 48 | Rural Carr-FLSA 8 ~
09 | Mailing Address-Zipt+4 32309-0000 46 | Rural Carr-Commit Y
10 {| Date of Birth 02-27-1962 47 {Rural Carr-EMA
11 | Veterans Preference 1 48 | Rural Carr-Hours 45
12 | Sex 49 | Rural Carr-Miles 53
{3 | Ethnicity-Race 50 | Job Sequence
14 | Disability 05 51 | Occupation Code 2325-01XX
15 | Leave Comp Date 04-05-2014 52 | Position title RURAL CARRIER
16 { Enter on Duty Date 07-23-2005 53 | Labor Dist Code 2500
17 | Retirement Comp Date 04-05-2014 54 | Designation/Activity 71/0
18 | Serv Anniversary PPYR 55 | Position Type 1 - FULL TIME
19 1 TSP Eligibility 56 | Limit Hours 0
20 | TSP Service Comp Date 04-05-2014 57 | Allowance Code
21 | Prior CSRS Service 58 | Employment Type
22 | Frozen CSRS Time SALARY INFORMATION
23 | Leave Data Category 4.00 - HOURS/PP 59 | Pay Rate Code P
24 | Leave Data-Chg PPYR 09 2017 60 | Rate Schedule Code R - RURAL
25 | Leave Data-Type 1 - ADVANCE AL - EARN SL 61 | Grade/Step oo/ A
26 | Credit Military Serv 0000 62 | Base Salary 51894.00
27 | reserved for future use 63 | Cola 0,00
28 | Retirement Plan E - FERS-FRAE 64 | Cola Roll-In Ind
29 | Employee Status 65 |Next Step PPYR 04 2016
30 | Life Insurance LO -Basic+Opt A +2x Opt B 66 | Merit Anniv Date
31 | Special Benefits 87 | Merit Lump Sum 9.00
POSITION INFORMATION 68 _ | Special Salary Code
32 | Employ Office-Fin No 11-8893 69 | Protected RSC R
33 | Employ Office-Name TLH-LAKE JACKSON STA 70 | Protected Grade/Step 00/ A
34 | Employ Office-Address wa nce JACKSON STA 71 | Expiration PPYR
3607 N MONROE ST 72 | Protected RC Hours 45
35 | Duty Station-Fin No 411-8893 73 | Protected RC Miles 0 _
36 | Duty Station-Name TLH-LAKE JACKSON STA 74 | RC Guaranteed Salary 0.00
37 | Appt Expiration Date 75 | Annuity Amount 0.00
INATURE OF PERSONNEL ACTION
77_| Nature of Action Code 22 | 7 | Authority |39-USC Sect 1001
79 | Description RETURN TO DUTY(RTD}
80 | Code 81 | Code [82 |code | | 83 [Code | |
84 | Remarks

 

 

 

 

PERSON 1D:03600857 PERS ASSGN:05053920
RECEIVED NOTIFICATION FROM GULF ATLANTIC DISTRICT HRM TO RETURN EMPLOYEE TO
DUTY FROM OWCP EFFECTIVE 03 06 15 OWCP 06 2347294 REMEDY INC 9293354

SWILKINSON PPS 03 10 15

Eyl? SY

 

85 | Authorization

 

 

CENTER

MANAGER, HUMAN RESOURCES

86 Processed Date

03-10-2015

 

SHARED SERVICE

87 Personnel Office ID

 

 

88 | OPF Location

 

 

 

 

PS Form 50, January 2009 (Exception to Standard Form 50)
Case 4:19-cv-O0060-RH-MJF Document 1 Filed 01/28/19

May LOlG

Page 36 of 72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PERSON 1D:03600357 PERS ASSGN:05053920

Egat A

1 01 | Effective Date Notification of Personnel Action 02 Social Security Number
05-14-2016 a ED See, XXX-XX-XXXX
:
EMPLOYEE INFORMATION U, S. Postal Service
03 | Employee Name-Last FARID 38 | Probation Expir Date
04 | Employee Name-First HALA 39 | FLSA Status N
05 | Employee Name-Middle M 40 | Pay Location 004
06 | Mailing Address 4094 FORSYTHE WAY 41 | Rural Carrier-Route 00062
Stree/Box/Apts 42 | Rural Carr-L-Rte ID
07 | Mailing Address-City TALLAHASSEE 43 | Rural Carr-Pay Type K-5 DAY HEAVY ROUTE
08 | Mailing Address-State FL 45 | Rural Carr-FLSA B
09 | Mailing Address-Zip+4 32309-0000 46 | Rural Carr-Commit Y
10 | Date of Birth 02-27-1962 47 | Rural Cart-EMA
11. | Veterans Preference 1 48 | Rural Carr-Hours 44
12 | Sex 49 | Rural Carr-Miles 52
i 13. | Ethnicity-Race 50 | Job Sequence
| 44 | Disability 05 51 | Occupation Code 2325-01XX
15 | Leave Comp Date 04-05-2014 ' 52 | Position title RURAL CARRIER
16 | Enter on Duty Date 07-23-2005 53 | Labor Dist Code 2500
17. | Retirement Comp Date 04-05-2014 54 | Designation/Activity 7110
18 | Serv Anniversary PPYR 55 | Position Type 1 -FULL TIME
19 | TSP Eligibility 56 | Limit Hours 0
20 | TSP Service Comp Date 04-05-2014 57 | Allowance Code
21 | Prior CSRS Service 58 | Employment Type
22 | Frozen CSRS Time SALARY INFORMATION
23 | Leave Data Category 4.00 - HOURS/PP 59 | Pay Rate Code P
24 | Leave Data-Chg PPYR 09 2017 60 | Rate Schedule Code R - RURAL
25 | Leave Data-Type 1 - ADVANCE AL - EARN SL 61 | Grade/Step 00/ B
26 | Credit Military Serv 0000 62 | Base Salary $6850.00
27 | reserved for future use 163 | Cola 0.00
28 | Retirement Plan E - FERS-FRAE 64 | Cola Roll-in ind
29 | Employee Status LW - LEAVE WITHOUT PAY 65 | Next Step PPYR 26 2017
30 | Life Insurance LO -Basic+Opt A +2x Opt B 66 | Merit Anniv Date
31 | Spscial Benefits 67 | Merit Lump Sum 0.60
POSITION INFORMATION 68 | Special Salary Code
32 | Employ Office-Fin No 11-8893 69 |} Protected RSC R
33 | Employ Office-Name TLH-LAKE JACKSON STA 70 | Protected Grade/Step 00/8
34 | Employ Office-Address yA IACKSON STA 71 | Expiration PPYR
3607 N MONROE ST 72 | Protected RC Hours 45
35 | Duty Station-Fin No 11-8893 73 | Protected RC Miles 0
36 | Duty Station-Name TLH-LAKE JACKSON STA 74 {RC Guaranteed Salary 0,00
37 | Appt Expiration Date | 75 | Annuity Armount 0,00
NATURE OF PERSONNEL ACTION
77 | Nature of Action Code 904 | 78 | Authority 39-USC Sect 1001
79 | Description CHANGE IN ROUTE
80 [Code | at [82 |Code | | 83 [Code |
| 84 | Remarks

 

85 | Authorization

CENTER

 

MANAGER, HUMAN RESQURCES

SHARED SERVICE

 

 

 

 

86 | Processed Date 05-16-2016
87 Personnel Office ID
88 | OPF Location

 

 

PS Form 5G, January 2009 (Exception to Standard Form 50)

 

 

 

 
Case 4:19-cv- 0 RH- Binibi' 4D © Page 37 of 72

p\ ot 4

July 21st 2016

Paula Nahpur,
Station Manager of Lake Jackson
3607 N. Monroe St.
Tallahassee, FL 32303
Fax # 850 562-0567 ©
RE: REQUESTING RE-MEASURING RR62
Dear Paula Nahpur:
In accordance with Chapter 6 of the M-38, Rural routes shall be remeasured upon re-
quest of the Rural Carrier. It is my right to be present in a non-duty status at the remea-

surement (See attachments).

Please find the following attachments of Article 30.1.H, Chapter 6 (citations of 612,
621,623, 624,625), Form 4003, Form 4027, Rural Carrier Duties and Responsibili-

ties, signed by Vice President Edward Phelan (cover page and pages from pp. 109-135).

: Mail boxes were moved near houses, instead of sidewalk of the street, new houses were
: built, and more. Such changes should be measured in the presence of the regular carrier:
' Measurement at the authorized loading and unloading area of the route, accountables,

' postage due, pick-ups, authorized dismounts, etc.. Measuring of rural routes will be con-

ducted by using a device or odometer that has been tested for accuracy.

This is a huge routes that receives a huge volume of flats, letters, packages, accountable

and pick-ups. This route was mostly splitted by different subs, who could have mistaken-

00226
Case 4: 19-cv-O0 gi) RHE [Obs verent\1 Filed Ol Page 38 of 72
ly mixed the raw mail and pick-ups with the other carried routes. The average of time is
nine hours per day, during the normal days. In the holidays it might reach between twelve
to fourteen hours. The rural carrier assigned to the route has the right to be present during
the course of the measurement in a non-duty, non-pay status. Therefore this route has to
be re-measured in order to get a fair evaluation.
Please contact me to schedule the convenient date to start the mail count.
Yours truly ,

fb er
PfoS
HALA M. FARID
4094 Forsythe Way

Tallahassee, FL 32309
phone # 850 445-9199

   

c.c./ Jami Cooper

63
o's wal.Coud bv gps beaagu
It is unfair that my route (RR62) went down from 45K to 43K. | am disputing the Mail Count

evaluation of March 2016 that occurred at Lake Jackson Station of Tallahassae- Florida for the
following reasons:

Case 4:19-cv-00060-RH-MJF Document 1 Filed 01/28/19 Page 39 of 72

1) | was off because of my work injury and no one would be more careful of counting every
single piece for delivery, picked up packages or collected raw mail, other than the regular
carrier himself/herself.We are all humans and mistakes always happen. So |

always review what was counted to double check and make sure all accountables were
added. This route always gets a huge volume of mail that serves a lot of businessmen, who
always receive a lot of certified letters, registered mail and express mail.

2) During my absence in the mail-count period, my route was run or split by different
substitutes, sometimes from other stations. Most of the RCAs do not review what was counted
or pay attention to what was missed. They care more about finishing their routes fast,
especially if they are caring more than one route. Usually the routes that get split by different
subs, sometimes the carriers associates mistakenly mix the collected raw mail & the pick ups
with the other routes they are carrying on the same day.

3) In my route, | have new mail boxes added and new houses recently built, such as 2
houses in Carr Ln, 1 in Neamathla Trail, 1 in Robin Kay Road and others that were under
constructions; which could have been occupled by now.

4) Peggy Senor, Former supervisor, was handling the mail count of March 2016 in our station,
Lake Jackson. She Ignored me intentionally when | visited my station on 3/23/2016, afternoon.
This behavior made me feel uncomfortable when | was informed that she was In charge of the
mall count for the Rural Carriers. She had a long history of retallation against me and this was
the major reasons of my multipte EEOs filed against her. | truly suffered from her endless
discrimination and retaliation. | hope this kind of resentment is not there anymore. | think it is
inappropriate to have the mail count evaluated by the individuals who were involved in such
history of EEOs.

5) My route is really big and it takes almost 9 hours, if not mora, to finish in normal days. It
might take 12 to 15 hours in holidays for the carrier to finish the route. | have attached the
latest 4240, when | was off, so you can see how long it takes for a carrier to finish this route, in
normal days. Some finished it in 11 & 50 hours in March 2016. And please put in the
consideration that this was not during the holiday seasons.

6) Please compare all the rural routes at Lake Jackson and you will find out that no other route
went down 2 hours per week, like mine. And { do not understand the reason? No businesses
were closed. But in fact new houses are built and occupied. | do not see how can a big heavy
route that has rich customers and businessmen, who receive daily a lot of packages (as | get
daily 2 full hampers and 2 full tubs of spurs) and many accountabies. It's a big route that
receives a heavy volume of DPS and flats. How can the other routes go up, when no big
changes happen and mine go down when it is growing? In fact, | was afraid that my route
would go up a lot, then be splitted.

Dropping my route from 45K to 43K is extremely unfair, | request to freeze the 45K, as before,
until | resume my duties. | am sure you are aware that the absence of the regular carrier does
affect the mail count evaluation. { request neutral employees, without any history of
discrimination, to do the mall count. Management officials can decide the time they want to
redo the mail count.

RECEIVES
MAY 11 2016
NEEOISO

ut

Exvilsr FO

a7

00074

 

 
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 40 of 72

Articte 30.1.H

&. Route Remeasurement

Rural routes shall be remeasured upon request of the rural
carrier or when the Employer determines It necessary. The
tural carrier assigned to the route has the right to be
present in a non-duty status at the remeasurement.

F. Lunch Break
1. Rural carrier craft employees may stop for not more
than thirty (80) minutes for lunch. If carriers stop for
lunch, the exact time used must be recorded. i

2. Lunch may be taken in segments of less than thirty (30)
minutes, at the carrier’s option, provided the time taken
does not exceed thirty (80) minutes. Segments may be
taken In the office or on the route, provided the normal
schedule is maintained to the extent possible. The par-
ties agree that the lunch time taken by the carrier is not
compensable.

3. Rural carrler craft employees may be permitted to |
travel a reasonable distance off their prescribed line of ;
travel to and from an authorized lunch stop.

G. Scheduling

Scheduling is the responsibility of the Employer. Schedules |
shall be realistic, based upon the recelpt and availability of |
the mail, the route evaluation, and other related service
considerations. The rural carrier will receive reasonable i
advance notice when the schedule is to be changed. When |
the Employer changes the relief day of the regular carrier in
accordance with Article 9.2.C.5.d.(2) and 9.2.C.5.e., the
carrier will receive notice of the change no later than the
Saturday of the service week preceding the effective week
of the change.

H. Acts of God

When Acts of God prevent an employee from performing
the employee’s duty, the Employer may authorize adminis-
trative leave. Equipment Maintenance Allowance will be
paid for each service day a rural carrier reports to the post

11
OLD FIELDS
PO BOX 37045:

 

 

PHILADELPHIA, PA 1011-704

 

 

 

 

 

 

 

HALAMFARID
4004 FORSYTHE WAY 7
TALLAHASSEE; FL32309°

4084

~ Citgo ass en card check this box. ——
and complete the reverse side of thisform . ww,

“3?
aos2neon.oas7asn2zs0o02sco00000000000007

00222.

Waser

 

Make Check/Money Order payable to:

OLD FIELDS E EMERGENCY PHYS, LLC TLH
PO BOX 37045
PHILADELPHIA, PA 19101-7045

_b4
   
  
   

OLD FIELDS

 

 

 

 

PO BOX 37045:
PHILADELPHIA, PA 1011-704

 

 

 

 

 

 

_ HALA M FARID

4004 FORSYTHE WAY. _ . .
TALLAHASSEE; FL32300° 0 062—=—S—C—<i«‘~sS _.-=7 Make Check/Money Order payable to:
so ae — | 7 OLD FIELDS EMERGENCY PHYS,LLC = TLH
PO BOX 37045
7 Plt, PHILADELPHIA, PA 10101-7045 .

oO Hf your. address hes changed, chock this box. - - - . Lose UDaGovnnntEEsannenQEIDassslstssQostslalssfeststslosdstsl

and complete the reverse side of this form - so oo m

fe

aosenano.oas7asq2es00%1sooq0000000000007

00228 : : ;

IPT ey
Case 4:19-cv-00060-RH-MJF Docume t1 Fil
Tn eS RATEMENT oFkecotNT” (1 )

      
 
  
 

 

 

 

 

- OLD FIELDS EMERGENCY PHYS, LLC rain ... ° STATE
PO BOX se oo _ “ a Statement Date: Apri 21, 2016"
| Patient Name: |
Access Code:
T AX ID: # as-3211072,

  

  
 
 
 

: intuit ite lt unlit :

pm o1208- ~O0L01SEE29330-04 -
#BWNUJFDB- i o
¥Q00000TLH466481 1
HALA M FARID

4094 FORSYTHE WAY
TALLAHASSEE FL 32309-2359"

 
 

 

 

 

_ 1, WORKERS COMP CLAIM DENIED - NON-COVERED SERVICE
2 WORKERS COMP CONTRACTUAL ALLOWANCE .

 

 

 

 
   

inaurance information:
insurance 1: US DEPT OF LABOR - US DEPT OF LABOR/ OWCP

    
  

ee : :
cwincenentenmment eit

etseeat-58 8 ee oS

   
   

      

 

 

 

 

PLEASE DETACH AND: RETURN BOTTOM POR TION WITH YOUR REMITTAN a fo Ne
; - Pay Online?! 20 { paynient’ we By: ..(¢ 22 Q6/11118 +
oe Le _vevatyttecalPay nts °"$758.00-7
‘Statement Date: eae: ae = $758.00 7%
Account Number: | 010156629330
Patient Name: '  HALAMFARID
Guarantor: . . en
HALA M FARID L.
4094 FORSYTHE WAY - : .
TALLAHASSEE, FL 32309 , co Make Check/Money Order payable to:
® , OLD FIELDS EMERGENCY PHYS, LLC TLH
PO BOX 37945

PHILADELPHIA, PA 19101-7945 ;
esl abeuceat lH becceaallllsanadctesdade dalsdalididduddd

Bb

Af your. address has changed, check this: ‘box...
and: complete the reverse side of this form: 2 ,

ra

sovenannniinsii araadban?séobdonecocca0008
OLHZLZUIO
‘

|

= Menu

  

os a
tae cnn go

LAST VISIT: AUG 12, 2016 05:36 PM ET

Statements

Sears MasterCard®
Ending in 9687

Last Statement

Statement Closing Date
AUG 5, 2016

Statement Balance
$2,302.88

Statement Past Due Amount
$0.00

Next Statement Date
SEP 4, 2016

to

Recent Activity

Activity Since
AUG 5, 2016

Current Balance:
$2,302.88

Payments/Credits
$0.00

Purchases/Fees/Debits
$0.00

Available Credit, © ©0020"
$197.00

Available for Cash
$100.00

Sears Credit Card: Home
<0 -RH-MJF Document 1 Filed

fyi bt

/

NX

Chee

Show Recent Activity

Hide Recent Activity

01

IZ

19 Page 44 of 72

V2

hitpe://citiretailservices.citibenkonline.com/R Suextgen/svc/leunctyindex action Nangld=en, US ayiteld=-SEARS&pegename=amuthenticated statements

 

4

 
Mee ee ce a mine

Fi. 32300-2380

Case 4:19-cv- DEM ofAcnt}_ ciled p 45 t Bie ay,
i RO aig Po ee
~ : serena

 

 

 

 

 

ee Hala Farid : ae $2,425.00

 

Memo xx “4 £ _ Siguatare

 

Poa aes gsi _ o a
PL.990 be 8053202563750 26 76535987 ;

 

 

™,
*

     

 

    

 

sears
s :. # Y : - hhh
Sears MasterCard Credit Gard Services . high- interest .
balances. —
Hala M. Farid ,
4094 Forsythe Way 006111
Tallahassee FL 32309-2359 ~ L mae
gallos Htesntoggafool  t}ANofogt flanbeEtLacnesnat#tegtttto 5 Y@ur'Card Ending In: 9687
Be * Cardmember Since: 2013
es Credit Limit: $2,500
. Available Credit: $2,500
ABT OMITB
Dear Hala M. Farid, a ;
Wks tre you yet the most at ot your sccoumts as 0% Forme A
Now is a great time to use all the benefits of your Sears MasterCard® card. We've enclosed . on balance transiers unt
these checks that you can use immediately to help save on interest. They're just fike August 1, 2017.
ordinary checks except they access your Sears MasterCard® account. —or~
Use your checks for: ‘ Choose a 3.99% Promotional APR
= Balance transfers ® Bill consolidation & Home improvements on balance transfers until
» Large purchases ® Checking account deposits » Or any way you want May, 2018.
Your available credit {imit can be used.
You can use the checks up to your available credit limit, including the balance transfer fee. oy
If your credit timit decreases, this will impact your ability to transfer a batance with this offer. After that, your variable regular
if you transfer a balance with this offer, you may not be able to avoid interest on purchases. purchase APR, currently 25.49%,
You can avoid interest on purchases if you pay your account balance, including any balances will apply. This APR will vary with
you transfer with this offer, in full by your due date each month. In order to quafify for this the market based on the Prime Rate.
offer, these checks must post to your account by July 1, 2016. .
Sincerely, Two additional ways to transfer balances:
; Cali 1-800-669-8488
s- - : . to use these checks by phone
we, : Visit balancetransfer.searscard.com

Kendall E. Stork
Citibank, N.A.

to use these checks online

 

00240 76
 

—~-Simply tog inte-your-account and enter speciat offer code RIN4811- —

So eee eee a

> Start saving on interest today! Just (these checks

   

Hala Farid 22n7 * until July 2017

4094 Forsythe Way =~" 6a7any2 when you use these checks
Tallahassee FL 32309-2359
| hp hblethy tithe tae iol e Then a variable 14.24% APR

based on the Prime Rate.

  

  

Looking to reduce high-rate debt?

Just use these checks to help pay off your high-rate debt. Or use them with any merchant that takes checks.
They're a valuable interest-saving benefit for you as our Platinum € Edition® Visa® Card cardmember.

 

 

  

TRANSFER BALANCES RCHA

e Help pay off high-rate credit cards e Update your hore aa

e Help pay down loan balances © Make larger purchases “12 = echi—13

e Help eliminate balances on store brand cards e Even cover ems7ge7iy Syrevsss. o's 17 7252

 

 

 

~

These checks work just like traditional checks.
Each check comes with a low rate that’s good until the close of yc:

this offer and receive this Balance Transfer Special Offer Rate, trar:
July 12, 2016 (the “Deadiline”). » Wa

   
 
  
 

“Sg cycle ending in July 2017. To qualify for
1S must post to your account on or before

July 12, 2016.

We reserve the right to change your account terms for reasons: described in your Cardmember Agreement. There is
no grace period fer these transactions.

To transfer balances faster, just go online!

 

en enna

od

-”

~~

00241 77
    
  

. ccount Detail g ry: ‘
ase SAR Ogg RHF Docuifient 1 ricci tog: WE.
wee : a & @

A Bete SESE EEE UE ea RGR hg SE ers

  

bale  cemimote eR bs as of 5/31/2016 @ G2 Y

 

Minimum Payment Due $000 © i RetalvDepartment Stores - $1850.00
Balance Last Statement $0.00 i Professional Services - $35.00

ll Groceries - $34.61
Dining - $3.86

‘The chart is designed to help you budget
expenses, Rewards are not calculated
besed on the categories above.

 

Al First Bankcard's discretion, availability of funds may be delayed to ensure any payment(¢) received have Geared.

FICO ts a registered trademark of Fair isaac Corporation in the United States and other countries. First Bankcard and FICO are not credit repair
organizations as defined under faderal or state law, Including the Credit Repair Organizations Act. Firat Bankcard and FICO do not provide
“credit rapalt” services, advice or assistance regarding “rebuilding” or “improving” your credit record, credit history or credit rating.

 

GaSe cp te ee

leigeutar eo gesapep 7c oe ot erry beget eA seenneres Mette ee perpen cinyren

Privacy Poficy | Security Statement | Report Fraud | Online Agreement

Copyright © 2018 First Bankcard, a division of First National Bank of Omaha. Al Rights Reserved.
1620 Dodge Steet, Omaha, NE 68197

https://www.firstbankcard.com/Consames Web/firetbankcard/eecure/account/account-detyi}{1, A2 7 s ia

 
«uur Case 4:19-cv- Sia -MJF Document1 Filed ogo Page Ap

Te) ENVIS ~ Eekbt 1 2. es °

 

 

 

 

 
 

 

 

 

 

 

 

 

Envision ATIRAcredit™ Platinum Rewards MasterCard® o MO 7 ve : : Ss oe 6): € a : Mae ces dss
YOUR APPROVAL NUMBER:
STETET UMER 7: “Elite Privileges” OSI6BT2658
QUALIFICATION FOR LOWER 4PR CARD:
- * Envision MasterCard
. 900 T5 Pi ‘

For: Hala Farid ACCOUNT #:

4094 Forsythe Way OAK 00K 100K 8413

Tallahassee, FL 32309-2359 = — =

err orno | ult Le hho or Uf y “ CARDMEMBER SINCE: “LOYALTY GRADE: ~

_ 204 oe A
Dear Hala Farid, , ELITE
We're writing to you today with some EXCELLENT NEWS about your Platinum Pp R IVI LEG ES -
Rewards MasterCard! Take a minute now to read below (there’s a deadline for
action, So please don't miss out). YOU'RE APPROVED

At our most recent review, records confirmed that you have clearly os “
demonstrated outstanding financial responsibility with your Envision :
MasterCard. We took a closer look and noted that you've also been a loyal s
cardmember for 2 years now, since 2014. E 8. Q 9,
Based on your qualifications, effective immediately YOUAREAPPROVED for
“ELITE PRIVILEGES” that include a LOWER APR and more, as you'll readin APR

the box-on the back side of this letter.

We've authorized 3 “Elite Privileges Checks” ~ they’re all VALIDATED and ready

for you to use TODAY! Please make sure to use them while they are valid - s

BEFORE THE DEADLINE on Wi3/i6. Your Superior Level means that when * MONTHS

—_—— -—yeurtise these-checks for balance transfers. OR purchases; you get-a LOWER,——-.—
8.99% APR that’s LOCKED IN for 12 months, not just sixorninel Afterthat, | «ON BALANCE

 

TRANSFERS
the APR on these balances changes back to the 18.00% purchase variable APR
you have now. (Of course you can pay off the balances on these checks
anytime you like - there’s NO “prepayment penalty”) $
Your Superior Level also means that you have N@ Balance Transfer Fee. i ()
(That’s not what you find with many balance transfer offers if you read the .
fine print) f BALANCE

a “ TRANSFER

Because of your status, we've waived Balance Transfer Fees entirely, so you if FEE

pay no fee, regardless of how large a check you write. if

 

 

 

o -

_ _* Over, please

 

 

*See the back of this letter for terms and conditions. You will not be charged interest on purchases or balance transfers if you pay your entire balance by the due date each
month, If you transfer a balance and do not pay the entire staternent balance by the due date each month (Iinduding the promotional balance), you will lose your grace
Period on both balance transfers and any new purchases until you pay the entire balance in full A loss of your grace period could result in additional interest charges.

 

00243 _ 1%

 

 
EERE FLCC EH SS CCHRET PRET OL gS Pige ag bags

t \
Fay S\

oe
oe
4

FARID, HALA

Account # XXXX-8413
Account Overview ©

Current Payment Due:

Payment Due
08/11/2016

 

MAKE PAYMENT

 

 

 

Current Balance:
Available Credit:$178.00 of $4,000.00 .
f

 

RECENT ACTIVITY

 

 

 

Last Statement Balance:

Last Statement Date
07/17/2016

 

VIEW STATEMENT

 

 

 

Recent Transactions

++ Pending Authorizations ©

GYO

eet,
—_ Ss
a

a
Qe

 

Liu. ef Fp 0 O 0

2 4 OO

\ . SLE
i x &s é LAST LOG IN
wf fe hk }

* July 31, 2016 at 08:50 CT

$0.00
$3,822.00

$3,900.00

Gash 12
Po 4 ¢

Print + View All Transactions (AccountTransactions.aspx?vw=all)

BO

00244

 
 
    
 

FOL 2140 C000 Free O5350

 

Case 4:19-cv-O00060-RH-MJF Document 1 Filed 01/28/19 Page 50 of 72
Exo’ 13 _
er: \ of 4

Page | of 4

 

~ sults

FAQs > (http://faq.usps.com/?articleld=220900)

Another Package +

 

Remove
Delivered
Product & Tracking Information See Available Actions
Postal Product: Features:
Certified Mail™
DATE & TIME STATUS OF ITEM LOCATION
August 3, 2017, 5:37 pm Delivered, Front TALLAHASSEE, FL 32303
Desk/Reception
fs
Your item was delivered to the front desk or reception area at 5:37 pm on August 3, 2017 in
TALLAHASSEE, FL 32303.
August 3, 2017, 1:01 am Departed USPS Regional TALLAHASSEE FL
Facility DISTRIBUTION CENTER
August 2, 2017, 1:23 pm Arrived at USPS Regional TALLAHASSEE FL.
Facility DISTRIBUTION CENTER

https://tools.usps.com/go/TrackConfirmAction?tLabels=70 162 140000097720530 8/15/2017
Case 4:19-cv-O00060-RH-MJF Document 1 Filed 01/28/19 Page 51 of 72
Tchr

SUGHRUE LAW

Helping Injured Federal Employees Siuce 2008

428 Forsis AVENU: “TELEPHONE (412) 391-1629

Surrt: 2400 FACSIMILE—-(412) 391-1622

Prrrssunci, Pennsyivania 15219 . InJuRKOF RDERALEMPLOYE:.COM
July 31, 2017

United States Postal Service
Attn: Paula Nupler

3607 North Monroe Street
Tallahasse, FL 32303

RE: CA-1 Traumatic Injury Claim — Hala M. Farid
Dear Ms. Nupler:

Enclosed, please find the Form CA-1 Federal Employee’s Notice of Traumatic
Injury signed by my client, Hala M. Farid. The form is being filed because one or more of
Ms. Farid’s prior claims was filed incorrectly. We are working with Ms. Farid and the
OWCP to ensure that her claim is properly filed and appropriately adjudicated. I ask that
you, or an appropriate individual within your agency, complete page two - the Official
Supervisor’s Report — of the CA-1. Once completed, please immediately forward the CA-1
and Ms. Farid’s statement and medical records attached therein to the Department of Labor,
Office of Workers’ Compensation Programs.

If you have any questions, please do not hesitate to contact this office.

Very truly yours,

© AE

gle rue,-Esq.
dsughrue@sughruelaw.com

   

Enclosures
ce: Ms. Farid w/out Encl.

DS/caf
 

Case 4:19-cv-00060-RH-MJF

7OLb 2L40 OO00 4772 054%e2

 

 
 
 

 
  

 

Document 1 Filed 01/28/19 Page 52 of 72
bir 13

co.

34

P

   

   

 

  
  

return ine card to-you,
aod Fthe mallpiece,

  
  

filed Names}

 

    

 

 

ee ppc eee A assy neg oe ae
PS Form BOT dy S015 Pen 7ag0-02

Linite d ‘States Postal Service
Vanessa Cobb, Acting Postmaster
c/o Postmaster, Edward L. Miller
2860 S. Adams St.

Tallahassee, FL 32301-9998

 

 

 

 

2

12 2250 225 2429 o4

   
 

 

 

a (ansies ream sprvics iebch

7046 2L40 gogo ere O54

 

 

 

POSS

  
Case 4:19-cv-O00060-RH-MJF Document1 Filed 01/28/19 Page 53 of 72
(>: 4 of Y

—, os,

SUGHRUE LAW

Helping Injured Federal Employees Since 2008

428 Fores Avinut “TELEPHONE 1412) 391-1629
Sur. 2400 . FACSIMHA-—1412) 39)- 1622
Prrissurci PENNSYLVANIA 15219. IngureoFrorrat Ene oyek.com

October 24, 2017

United States Postal Service
Vanessa Cobb, Acting Postmaster
c/o Postmaster, Edward L. Miller
2800 S. Adams St. ;
Tallahassee, PL 32301-9998

RE: CA-1 Traumatic Injury Claim — Hala M, Farid

Dear Ms. Cobb:

Enclosed, please find the Form CA-1 Federal Employee’s Notice of Traumatic
Injury signed by my client, Hala M. Farid. The enclosed form is being filed because one or
more of Ms. Farid’s prior claims was filed incorrectly. We are working with Ms. Farid and
the OWCP to ensure that her-claim is properly filed and appropriately adjudicated. I ask
that you, or an appropriate individual within your agency, complete page two - the Official
Supervisor’s Report — of the CA-1. Once completed, please immediately forward the CA-1
and Ms. Farid’s statement and medical records attached therein to the Department of Labor,
Office of Workers’ Compensation Programs.

If you have any questions, please do not hesitate to contact this office.

Very truly yours,

ey } 4 7

f ee “ wt fey SO VON
Douglas Sughrue, Esq.
dsushrue@sughruelaw.com

Enclosures

cc! Ms. Farid w/out Encl.

DS/caf
1/28/2019 Case 4:19-cv-00060-RH-MJF Bieeuvaiientedical mibeelOteA2 8/19 Page 54 of 72

Medical report attached

From: Hala Farid (hala_farid13@yahoo.com)
To: paul.d.jones@usps.gov; hala_farid13@yahoo.com

Date: Tuesday, April 4, 2017, 1:07 PM EDT

Hello Paul,
Your fax machine is not accepting, please check it.

I'm attaching the requested medical documents. I'm also attaching the fax results, that show

that
your fax machine is not accepting any faxes.

Thank you,
Hala Farid

Medical reports sent to employer on 4:4:17.pdf
2.2MB

 

Bubb 14

Wl
"Duty Status Kase4  QORO n/a: US aceiane 3 labor

Office of Workers’ Compensation Programs

K.,

 

 

“Ts Tern Te provid Tr The punpass of cbkabing Gly satis vopad tor the employee ranted below: Tile This ‘| OMB No. 43400048

does not constitute authorization for payment of medical expense by the Depertment of Labor, nor does & any previous Expires: 01-31-2018
authorization issued in this case. Thys request request for information is authorized by law (5 USC 8101 ef seq.) and is required to obtain |
_ or retain # benefit. information collected will be handled and shored in compliance with the Freedom of information Act; the ' OWCP File Number

Privacy Act of 1974 and the OMB Cir. A-130. Persons are not required to respond to this collection.of information uniess it (if known)

displays 3 currently valid OMB control number. 062361059

 

 

 

  
 

‘SDEA- Supervisor: Complete this side and refer to physician
1. Employee's Name (Last, first, middie)

     

Dil steentanens? (oles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FARID,HALA ca to that Shown in tem 57 [JY [Tino No (i not, describe)
2. Date.of Injury (Month, day, yr.) | 3. Social Securlty Number "
09/05/2015
4. Occupation yw s\ g < an 8. Description of Clinical Findings
5 Dost Hw ty Gosaed an St Pat in Boy Ao Re SSaey oman
- madLhle<| DOO
ate 12. Employee \ Boe
Per Dey _Deve Per West 3. ir a a
on on
7. Specify the Usual Work Requirements of the Emplayee. Check [¥en feo | [_]FuTime or []Part-Time Hrs PerDay
Whether Employee Performs These Tasks fe Exposed Continuously . a
or intermittently, end Give Number of Hours. _ [__]No, tf not, complete below: 7
Litngierying: fie. fie. fbn ¥en. *
State Max Wi. : . Hrs PerDey} - Hrs Per Day
b. Sitting 0 oO Hrs Per Day!” oO Oo . Hrs Per Day
o, Standing oO Oo lire Per Day Oo 7. | oO Hrs Per Day
d. Walking oO | O | __ terebey oO Hire Per Day
©, Climbing — om J} ——1.,. —tre- Por Bay oO. Hrs Per Day
f. Kneeling— et a = Hie Pa Day Ono: Hrs Per Dey
g- Bensing/Stooping [~~] a Hrs Per Dey O vo Hra Per Dey
h Twisting — FF Ct Firs Por Day CO). isl _—__-}-——_ Hrs Per Day
| Puling/Posting o FE} —|—_Hee er. Day oO” -O firs Per Days
|. Simple, Greaping ba oO. Hrs Per Day oO oO Hrs Per Day
K Fine Manipulation lirs Per Day.
| & oO Hire Per Day 0 0 r Day
L Reaching above ,
res w.| O Hrs Per Day O O Hrs Per Day
ry biking a Venice Et rm —tirs- Per Day OC Aue -—_f}—— Hes Per Day
— cs *
Gece ‘ Meme) 6 O Ol =| _ twePerDay O ot Oo Hie Per Day
o. Temp. Extremes Cl oO eT F \ 0 O “Tange in degrees F
p. High Humidity oO oO Hre Per Dey \ Qe* 5 oO Hire Per Dey
q. Chemicals, Solvents, Hre Per Day
an o oO Hire Per Day Oo O
r. Fumes(Dust (dentty) |] oO Hrs Per Day Oo O Hire Per Dey
8. Noise (Give dBA) oO i) tite Par Day F Oo. . 0 tirs Per Dey
t. Other (Describe) . 14. Are Relations Affected Because of a Neuropsychiatric Condition?
| (og. Abily to or Take Supervision, Meet Deadlines, etc.)
! : , L_ Lite Be wecey
> _o y : > 45. Date of Examination 04/12/2016 /16. Date of Next Appointment
17. Specially 16. Tax Kientification Number
dicabillly cabstantially ening physical mania togaland: :
weet OEP for pL pes ape laer lap PAIN je
sg engnoe ern, acommdan nd oor ae cone 19. Physicer’s 20. Dat® 9449/2016 |oA17 (Rev. 08-14

 

 

 

WO he | ] (o 3

 

 
SHE " on 1 Filed oe ee / ly

 

talking, te Ms ford (na sverley
CLLémiaing 4one. peas her by tellin s
her She hact to ole “her vegelar job,

TT act- they World not- ean ze her
a 7 tut had her 00 rEestt4roons,
tT 4told Ns. Fas hard lef Yew,
jad Ou because Was ballin

— far 50 bid. When er ban -
Ins dar’d Gase Later Sie Wes —
Sitting bn. her Stool in fe mble poor Ohey

CbMacl Gl, @s He pare & thee

| ws Fat ain Post oe by SA,

s fet Prajpsle She was ae fe 9

  

(St

 
 

Case 4:19-cv-O00060-RH-MJF Document 1 Filed 01/28/19 Page 57

580

 

wm N
trihalb 4 Time and Attendance
Comparison:

20 x $4.25 = $85.00

3 trips x $14.60 = $43.80

The lesser amount ($43.80) is compared with calculated miles:
90 miles x $ 0.365 = $32.85

The greater amount.($43.80) is due the employee for each week.

580 Leave/Other

 

—

278

581

581.1

581.11

581.12

Overview

Regular rural carriers and carriers assigned to a regular route via PS Forms
50 (Designations 72, 74) are granted leave in minimum units of 1 day. Leave
must be documented on PS Form 3971, Request for or Notification of
Absence, as outlined in section 323.

Exception: Continuation of pay (COP) leave hours are used in conjunction
with limited duty work. These COP hours must be recorded in whole hour
increments. Auxiliary carriers and part-time flexible rural carriers are granted
leave in whole hour increments.

Regular Rural Carriers

Annual Leave

A newly appointed regular rural carrier may not use annual leave until the
completion of 90 days (7 pay periods) of continuous employment. Conversion
to regular rural carrier from a Designation 72 or 76 position does not require a
90-day qualifying period. Rural carrier associates (Designation 78) have a
90-day qualifying period for leave.

Sick Leave

Sick leave is credited at the end of each 2-week pay period in which it is
earned. When the sick leave recorded is greater than the employee’s sick
leave balance, the office may contact the employee about the insufficient
leave balance to determine what type of leave to charge. (see

exhibits 581.12).

Handbook F-21
 

582.234

294

Case 4:19-cv-00060-RH-MJF soc it tA Page 5
(

582.234

583

583.1

 

Time and Attendance

c. Preparation of PS Form 1314-A for Designation 79. Leave the DACA

field blank on PS Form 1314-A. If the employee is not entitled to EMA,
put 1 trip in the government vehicle block.

d. Preparation of PS Form 1314-A for Designations 70, 73, 75, 77, and
78. Complete a manually prepared or preprinted PS Form 1314-A using
route number A999. Enter 2 hours in the Actual Weekly Work Hours
block.

Situation 4

It the rural carriers scheduled for duty report to the Postal Service installation
but are unable to complete full service through no fault of their own, they
recelve compensation according to their designation.

a. Designations 71, 72, 74 and 79 receive a full day’s compensation and
EMA.

b. Designations 70, 73, 75, and 78, when performing service on a regular
rural route, receive a full day’s compensation plus EMA.

c. Designations 70, 75, 77, and 78, when performing service on an
auxiliary rural route, receive compensation for actual hours and
hundredths worked (minimum 2 hours). EMA is only for route hours,
trips, and miles traveled.

Continuation of Pay

Rural carriers who suffer disabling, job-related, traumatic injuries are entitled
to continuation of pay (COP) for the length of their disability, up to a maximum
of 45 calendar days.

Determination of Pay

For a full or part-time worker, either permanent or temporary, who works the
same number of hours each week of the year, or each week of the period of
appointment if less than one year, the weekly pay rate shall be the hourly pay
tate on the date of injury multiplied by the number of hours worked each
week, excluding overtime.

For a part-time worker, either permanent or temporary, who does not work
the same number of hours each week but who does work each week of the
year, or each week of the period of appointment if less than one year, the
weekly pay rate shall be the average weekly earnings established by dividing
the total earnings during the one year immediately preceding the date of
injury, excluding overtime, by the number of weeks worked during the one
year period. For the purposes of this computation, if the employee worked
only a part of a workweek, such week is counted as one week.

For all WAE (when actually employed), intermittent and part-time workers,
either permanent or temporary, who do not work each week of the year, or
each week of the period of appointment if less than one year, the weekly pay
rate shall be the average weekly earnings established by dividing the total
earnings during the one year immediately preceding the date of injury,
excluding overtime, by the number of weeks worked during that one year
period. For the purposes of this computation, if the employee worked only a

Handbook F-21
II

PS Form AR ~ Hay O1, 2002

Se

__... Case.4:19-cv-00060-RH-MJF

UNITED STATES
Biz POSTAL SERVICE

USPS DISBURSING OFFICE
ACCOUNTING SERVICE CENTER
2825 LONE OAK PKWY

EAGAN MN 55121-9640

HALA M FARID
4094 FORSYTHE WAY
TALLAHASSEE FL 32309-2359

Please direct any questions to your employing office.

Document 1 Filed 01/28/19 Page 59 of 72
bebe 14

Statement

eS4071

Page i of 4
STATEMENT DATE: 22-JAN-2018

CUSTOMER NUMBER: 03600357
TOTAL DUE: $ 689.39

Questions or correspondence:

YOUR EMPLOYING OFFICE MAY CONTACT US AT
651 681-1404 IF ADDITIONAL ASSISTANCE IS
NEEDED.

MAKE CHECK PAYABLE TO: US POSTAL SERVICE

 

TRANSACTION TRANSACTION DUE TRANSACTION AMOUNT
NUMBER DATE TYPE DATE REFERENCE AMOUNT DUE
702711318 09-HAR-16 Invoice 08-APR-16 J04660 PRD 1,478.58 —
702711318 07-DEC-16 Adjustment HN-GRIEVANCE: (598.77)
702711318 03-JUL-17 Payment 1086 (25.00)
702711318 24-JUL-17 Payment P60330201712 (99,85)
702711318 24-JUL-17 Payment P60330201711 (51.67)
702711318 24-JUL-17 Payment P60330201702 (3.90)
702711318 27-NOV-17 Payment 1092 (10,00) 689.39
Current 1-30 Days 31-60 Days 61-90 Days Over 90 Days FINANCE TOTAL DUE
CHARGES
0.00 0,00 0.00 0.00 689.39 0.00 $ 689,39
sere To ensure proper credit to your account, Please return bottom portian with your ramittance +----
UNITED STATES
B POSTAL SERVICE
ATTN: GINANGIAL PROCESSING STATEMENT DATE: 22-JAN-2018
cco 3 SE ENTER
2825 LONE OAK PKWY CUSTOMER NUMBER: 03600357
EAGAN MN 55121-9616
TOTAL DUE: $ 689.39

MANU eee snl Peete
HALA M FARID

4094 FORSYTHE WAY
TALLAHASSEE FL 32309-2359

Check here to change address, complele new address on reverse.

Write your customer number on your check of money order. Do not send cash.

0103600357

AMOUNT PAID: $

MAIL TO:

apaggL EN fasapeey pba fof pean fad Upledag [TUL f pap geytesgfeggeal
USPS DISBURSING OFFICE
ACCOUNTING SERVICE CENTER

2825 LONE OAK PKWY

EAGAN MN 55121-9640

x0000000000000689359%x
Case 4:19-cv-O0060-RH-MJF Document 1 Filed 01/28/19 age Borgi BR

____. SBERY UNITED STATES ——— Det _. | q BOM

 

POSTAL SERVICE L ton 6] th. age of 2
= feed ax. XPM (ON CITE Se ype aps
F ghoubdit hawt Ae, Abt Let gy

NOTICE OF INTENTION TO COLLECT A DEBT BY ADMINISTRATIVE OFFSET

REF: Amount of past due debt owed to the U.S. Postal Service: $682.39 Accounl/TIN: 03600357

 

offset from any available funds.
PLEASE READ THE FOLLOWING INSTRUCTIONS CAREFULLY TO DETERMINE WHAT ACTION YOU MAY TAKE TO AVOID REFERRAL.

REPAY YOUR DEBT: If you acknowledge the validity of the Postal Service's claim and wish to repay the entire debt, submit a check or money
order, payable to the U.S. Postal Service with your customer number on the memo line, for the full amount due to:

Disbursing Office - Eagan Accounting Services

2825 Lone Oak Parkway

Eagan MN 55121-9640
Note: We will also accept a credit card payment for the full amount of the debt if you contact us at the phone number on the enclosed statement.

AGREE TO A REPAYMENT PLAN: Contact us. agree to a repayment plan acceptable to the Postal Service, and make agreed upon payments.

In addition, provisions of the Debt Collection Act, 31 U.S.C. § 3716 provide you with the opportunity to exercise certain rights beiore the Postai
Service may refer this debt for collection by administrative offset.

REQUEST FOR RECORDS: You may request a copy of records related to this debt by contacting us at the address on the enclosed statement.

REQUEST A REVIEW IF YOU BELIEVE THE DEBT IS NOT OWED: If you feet the existence or amount of this debt is incorrect, you may request a
review of the Postal Service's determination of your indebtedness. You may do so pursuant to the procedures in 39 CFR Part 966. To begin this
process, you must request reconsideration of the existence or amount of your debt from the Postal Service Accounting Service Center. You or your
representative may do so by sending your request, in writing, to the below address. You must send your request within 30 days of the date you
receive this notice. In addition, if you were a bargaining unit employee covered by the National Agreement between the Postal Service and the
American Postal Workers Union, AFL-CIO, at the time the debt was incurred, then you may have the right to file a grievance concerning the
existence or amount of your debt pursuant to Article 15, Section 7 of the Collective Bargaining Agreement.

if you have filed a timely request for reconsideration, grievance, or judicial hearing, and Eagan Accounting Services has received such notification,
the collection of the applicable debt will be stayed pending resolution. To ensure our system accurately reflects this disputed status, you may
contact our office. Upon disposition, any applicable collection efforts will be enforced.

BANKRUPTCY: If you have filed for bankruptcy and the automatic bankruptcy stay Is in effect, you are not subject to offset while the stay is in
effect. Please notify us by sending evidence concerning the bankruptcy.

Please understand that making or providing any false or irivolous statements, representation or evidence, may subject you to penaities under the
False Claims Act (31 U.S.C. 3729-3731), or other applicable statutes, and/or criminal penalties.

Please note that the Postal Service is not required to duplicate administrative review rights prior to collecting your debt by administrative offset. lf you
have already exercised your review rights as to this debt, then your request for review and/or grievance may be denied or dismissed.

if you choose not to exercise the above rights and/or do not voluntarily repay this debt within 30 days of your receipt of this notice, then the Postal
Service will collect your outstanding debt by referral to DMS no earlier than 60 days following your receipt of this notice.

When the Postal Service takes this action, you will be contacted by DMS, and may be subject to additional fees and charges; have your debt
reported to a credit bureau(s); and, if your debt is discharged, have it reported to the IRS as potential taxable income. If your account is not resolved
through DMS, it may be forwarded by them to both a private collection agency and the Treasury Offset Program (TOP), as applicable. If sent to
TOP, Treasury will reduce or withhold any of your eligible Federal and State payments by the amount of your debt. The Debt Collection Act of 1982
and the Debt Collection Improvement Act of 1996 authorize this process, known as “offset”. Treasury is not required to send you a notice before
your payment is offset. If any excess collections exist, the money will be refunded to you unless prohibited by law.
Payments eligible for offset include: :

* Your income tax refunds;

* Your Federal salary pay, including military pay;

* Your Federal retirement, including military retirement pay;

* Your contractor/vendor payments;

* All other Federal and State payments not exempt from offset
Please note: If you file a joint income tax return, you should contact the Internal Revenue Service before filing your return regarding the steps to
take to protect the share of the income tax refund which may be payable to your spouse, who is nota delinquent debior to the United States.

Note: The full text of 39 CFR Part 966 is available on-line: htto://about.usps.com/who-we-are/iudicial/nles/rule966.him.|f you do not have access to
the internet, please contact our office to request a printed copy.

if you have questions please refer to the contact information under ‘Question or Correspondence’ on the enclosed statement.

Accounting Services
Case 4:19-cv-O00060-RH-MJF Document 1 Filed 01/28/19 Page 61 of 72

“ak Oe w
ACCOUNTING SERVICE CENTER Exot Lo p ‘ \ ‘4 2

2825 Lone Oak Pkwy
Eagan, MN. 55121-9635

gen!’ UNITED STATES

Leal POSTAL SERVICE

  

03/21/2018

Re: Invoice #702711318
Dear Hala,

Reviewing your Account Details indicate that the debt has been satisfied and the
balance due is in fact zero(0).
You may disregard the notice of intention to collect,enclosed is a print of your account
detail showing the zero balance due.

if there are further questions , please contact the Accounting Help Desk @866-974-2733

Thank You,

Warren H Monheim
Accounting Technician
Rural Payroll

Eagan IT/ASC 9635
Fax 651-406-1218
 

 
 

       

 
 

te PO Number Transaction Dale
1318) PRD “OOMAR-2016

     

ge 62 of 72

 

   
 
 

 

 

 
 
 
 

 

| 40120 PRO 2 «
a roaiasors was? PRD OSMAY2019 | °
oe 10: “1156180 PRO '19-APR.20 =
om itu 2047 ¥ CH-PAYROLLAF
20  e2.Now2016 : ~ PO) 02 NEC29Ie MB
A CY L-JUEL-2017 -  MJUM-2017  ChEBAYROLLIAR, ,
a i -
oO ,.
o au Entered Functional
i Cumulative Balance
: Total Balance a O90

 

 
 
  

 

 

 

 

 

19-cv-OQ0060-RH-MJF Document1 F

Case 4

 

 

 
Case 4:19-cv-00060-RH-MJF Document1 Filed 01/28/19 Page 63 of 72

ACCOUNTING SERVICES

UNITED STATES £xbayit oe |

 

Pz POSTAL SERVICE

June 19, 2017

HALA FARID
4094 FORSYTHE WAY
TALLAHASSEE FL 32309-2359

Customer Number. 03600357

The United States Postal Service is holding funds which may be applied to your outstanding debt. These
funds of $155.42 represent payments made on invoice(s) which were subsequently cancelled and/or
amended. We will apply these funds to your debt no earlier than 30 days from the date of this notice or
upon your notification to the U S Postal Service.

 

 

 

 

 

 

 

 

 

INVOICE NUMBER DESCRIPTION _ AMOUNT
702711318 OVERPAID COP. CHG'D TO 10D $879.81
LWOP
TOTAL $879.81

 

 

 

 

Any concerns regarding this letter should be addressed to:

Accounts Receivable
Eagan Accounting Services
2825 Lone Oak Parkway
Eagan MN 55121-9616
651-681-1404

BWNKCO@USPS.GOV

Sincerely,

Finance Branch
Eagan Accounting Service Center
Oct 201605:06p Case 4:19-cv-00060-RH-MJF Document1 Filed 01/28/19 Page 64 of 72p.9

July 15th 2016

Paula Nahpur,
Station Manager of Lake Jackson
3607 N. Monroe St.
Tallahassee, FL 32303
Fax # 850 562- 0567

RE: REQUESTING REASONABLE ACCOMODATION
Dear Paula Nahpur:
Due to my temporary medical restrictions of the attached CA-17 from Dr. Richard Blecha
07/15/2016, I, Hala Farid (Regular Carrier of RR62), am requesting to reasonably ac-
commodate me by placing me in a light duty job offer, that does not aggravate my med-
ical limitations of NO TWISTING,NO BENDING, NO KNEELING, NO CLIMB-
ING, NO PULING/PUSHING MORE THAN 25 IBS, NO LIFTING MORE THAN
5 to 10lbs (AND SITTING, WALKING AND STANDING ALTERNATE AT 30
MINUTES). DATE OF EXAMINATION IS ON 7/15/2016. Per my doctor’s order, I
cannot resume my regular normal duties of carrying my route, as delivery tasks require

repetitive twisting, as I usually serve approximately 560 customers. Please respond to this

request in writing within three days.

  

 

Ke A
nae
HALA M., FARTD
4094 Forsythe Way
Tallahassee, FL 32309 = phone # 850 445-9199
c.c./ HRM-Department of Labor

Blaby 22
Ps | of 2
Case 4:19-cv-O0@@)-RH-MJF Document 1 Filed ogy Page 65 of 72
Blibit 22 pal fx
May 18th 2016
Paula Nahpur,
Station Manager of Lake Jackson
3607 N. Monroe St.
Tallahassee, FL 32303
Fax # 850 562- 0567
RE: REQUESTING REASONABLE ACCOMODATION
Dear Paula Nahpur:
Due to my temporary medical restrictions of the attached order from Dr. Ann Marie Carr
of 05/18/2016, I, Hala Farid (Regular Carrier of RR62), am requesting to reasonably ac-
commodate me by placing me in a light duty job offer, that does not aggravate my med-
ical limitations of NO TWISTING, NO LIFTING MORE THAN 15lbs, until MRI is
completed. Per my doctor’s order, I cannot resume my regular normal duties of carrying
my route, as delivery tasks require repetitive twisting, as I usually serve approximately
560 customers. Please respond to this request in writing within three days.

Yours truly ,

 

HALA M. FARID

4094 Forsythe Way

Tallahassee, FL 32309 phone # 850 445-9199

c.c./ HRM-Department of Labor

00285 | 2]

 
Oct 201608:05p Case 4:19-cv-00060-R¥L MDE lwokumedt 3 Filed 01/28/19 Page 66 of 72p.7

 

‘6, Identi Cuitical element(s) of the position which employes does not perform suecess fully of at all. Explain the deficiencies you observed, Attach
Fy ceummentation wer ns nate t to, the carployee that performanceis losg than filly successful or physician's recommendation regarding

} mQnown pe MU Bp pensiseh Empl per-
Onkre” | .

 

 

‘ Oo geetion G+ Information About Employee's Attendance :

 

T. Has employee stopped coming fo work?
| [No TL yes, how long is absance expected to continue (iflnown}?

2, Is employes's attendance unacceptable for continuing: in current position?
 TNo FA Yes, attendance stopped or became unacceptable on (mos):

3, Explain the impact of employee's absence on your work operali . ~ . . arte Tp TS?
RCA de) Rv WA pr protied Geeng i

 

 

On | Pwo +
pol City, kore?

 

Sisk LWOP

lof |E_pne

4. How inany hours of leave bas employes used fora pparent medical reasons since date in item
C2? fAitach copies of medicol information on- whieh you basad your decision fo approve Enter Leave
feave, leave records, records of contac! wilh or notices to employed. Include as much Hours Used

ayformation as possible about spectie reasons jor leave use.

=

 

 

 

NTT ET Te Sacer

“Section D - Information Ab out Employee's Conduct

oe *

  

 

1 fs employee's conduct unsatisfactory? .
Nt INo, go to Section E. | | Yes, conduct becams unsatisfactory on (metsr.j:
2” Describe haw conduct is unsatisiactory (atlach supporting documentation, such. as notice to employee of proposed adverse action).

 

 

Se Section f - Accommodation and-Reassigament:

 

So er oo conn with ageney,
L. Whateffurts have been made to accommodate the employee in current position?

Wow ~ Loe COM Not Cueeomma decly We 21 ployer

 

 

 

 

9. Has ecoployee been reassigned to a new permanent position? (yes, to what position and when?) | 3. Hes employee been teassigned to “Wight duty"
- : or a temporary position?
pata | Yes, to on (mosyr): No, go to Section F. [ |¥es
A,

Describe the reason for temporary nature ofassignment and length of time the employee is expected to occupy the position.

 

TT TE UE TAT TOOT A TENE SEE Fe a

“Section F- Supervisor's Certification ~~

Ee

 

. oe : wo ae i” . ot : ol :
I. {jpleong teve you supervised ¢ ernployes? 22 DOG oa Supervisor's office mailing address

LT ya (ROD hon Sor (wa od Zeon N\. MONeve
2 I certify thatall statementsmade on this Supervisor's (ha. € 17% : EL

Statement are trac te the best of my knowledge and belief PUD pee 5 LO pIBSKE
7 22303

2a. fi Ow) Wi : __ | 20. Date frre Adayyr)
(GW OU Haiply
é 2e, Supervisor's daytime telephone number (including area code)

Ib, Supervisor's name (type or prigyegibly)
Bula. Malte 7 I-S§O0 -Sh2--B 796

‘ 7 _ Stuadard Form 31125
December 1005

 

 

 

 

 

 

 

 

BL112-101
Case 4:19-cv-O00060-RH-MJF D

cS

Fo Peg Page 67 of 72

 

 
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 | Effective Date Notification of Personnel Action 02 Social Security Number
UNITED STATES
11-25-2017 = POSTAL SERVICE. XXX-XX-XXXX
EMPLOYEE INFORMATION U. S. Postal Service
03 | Employee Name-Last FARID 38 | Probation Expir Date
04 | Employee Name-First HALA 39 | FLSA Status N
05 | Employee Name-Middle M 40 | Pay Location 000
06 | Mailing Address 4094 FORSYTHE WAY 41 | Rural Carrier-Route 00981
Street/Box/Apts 42 | Rural Carr-L-Rte ID
07 | Mailing Address-City TALLAHASSEE 43 | Rural Carr-Pay Type K -5 DAY HEAVY ROUTE
08 | Mailing Address-State FL 45 | Rural Carr-FLSA B
09 | Mailing Address-Zip+4 32309-0000 46 | Rural Carr-Commit Y
10 | Date of Birth 02-27-1962 47 | Rural Carr-EMA
11_| Veterans Preference 1 48 | Rural Carr-Hours 45 —
42 | Sex 49 | Rural Carr-Miles 53 _
13_| Ethnicity-Race 50 | Job Sequence |
14 | Disability 05 51 | Occupation Code 2325-01XX
15 | Leave Comp Date 04-05-2014 52 | Position title RURAL CARRIER
16 | Enter on Duty Date 07-23-2005 53 | Labor Dist Code 6700
17 | Retirement Comp Date 04-05-2014 54 | Designation/Activity 7110
18 | Serv Anniversary PPYR 55 | Position Type 1 - FULL TIME
19 | TSP Eligibility 56 | Limit Hours 0
20 | TSP Service Comp Date 04-05-2014 57 | Allowance Code
21 | Prior CSRS Service 58 | Employment Type
22 | Frozen CSRS Time SALARY INFORMATION
23 | Leave Data Category 6.00 - HOURS/PP 59 | Pay Rate Code P
24 | Leave Data-Chg PPYR 09 2029 60 | Rate Schedule Code R - RURAL
25 | Leave Data-Type 1 - ADVANCE AL - EARN SL. 61 | Grade/Step 00/B
26 | Credit Military Serv 0000 62 | Base Salary §9051.00
27 | reserved for future use 63 | Cola 0.00
28 | Retirement Plan E - FERS-FRAE 64 | Cola Roll-In Ind
29 | Employee Status ID - LWOP/IOD - FON 6700 65 |Next Step PPYR 26 2017
30 | Life insurance A1 - FEGLI Coverage Ended 66 | Merit Anniv Date
31 | Special Benefits 67 | Merit Lump Sum 0.00
POSITION INFORMATION 68 | Special Salary Code
32 | Employ Office-Fin No 11-8893 69 | Protected RSC
33 | Employ Office-Name TLH-LAKE JACKSON STA 70 | Protected Grade/Step /
34 | Employ Office-Address manners JACKSON STA 71 | Expiration PPYR
3607 N MONROE ST 72 | Protected RC Hours 0
35 | Duty Station-Fin No 11-8893 73 | Protected RC Miles 0
36 | Duty Station-Name TLH-LAKE JACKSON STA 74 |RC Guaranteed Salary 0.00
37 | Appt Expiration Date 75 | Annuity Amount 0.00

 

NATURE OF PERSONNEL. ACTION

 

 

 

 

 

 

 

 

 

PERSON ID:03600357 PERS ASSGN:05053920
REASSIGNED INTO PHANTOM ROUTE 981 POSITION 71927024. HRSSC/JW PPS 12/01/17

Ke Phantom Route

ELR hve

77 | Nature of Action Code 721 |.78 | Authority |39-USC Sect 1001
79 } Description REASSIGNMENT

80 | Code | 81 | Code | 82 |code | | 83 [Code | |

84 | Remarks

dake W/ 25/2017

 

85 | Authorization

CENTER

 

 

MANAGER, HUMAN RESOURCES

86 | Processed Date

11-30-2017

 

SHARED SERVICE 87 | Personnel Office ID

 

 

 

88 | OPF Location

 

 

PS Form 50, January 2009 (Exception to Standard Form 50)

 

 
 

Case 4:19-cv-00060-RH-MJF Po my Fileg q7es/19 Page 68¢

Rural Carrier Procedures

554.5

564.6

554.7

—_ 555

August 2005

555.1

565.2

555.3

555.4

  

or
555.4

Vacant Mileage Routes

All vacant mileage routes are posted and awarded on the basis of evaluated
time.

Vacant Evaluated Routes

All evaluated routes are posted at the option the route was when it was
vacated. If the route was posted at high option, the newly assigned carrier
must meet the criteria set in section 554.1.

New Route

All new routes are posted as low option and awarded on the basis of
evaluated time.

Phantom Routes

Establishment TWO
Phantom routes are created to hold a regular carrier on a route but no (ers
payment is made to the carrier. When the regular rural carrier is unable to

perform all the duties of her or his assigned rural route for a period of 2 years
as a result of a job-related illness or injury, the employee must relinquish the
route and such route will be posted for bid. The bid is in accordance with
Article 12, Section 3, of the National Agreement Between the USPS and the
NRLCA.

Routes 980-989

Effective PP 20-93, September 18, 1993, rural routes 980-989 may be
created for the assignment of regular rural carriers who have relinquished
their routes and continue to be in an injured on dutyeave without pay
(IOD/LWOP) status. An office may establish a maximum of 10 rural routes.
The rural route master (AAQ300) will display this route, but summary totals
do not include any route data. Do not place any employee on a phantom
route that is working on limited duty or is working in any capacity and being
paid from PS Form 1374.

PS Form 4003, Official Rural Route Description

To create this route, submit PS Form 4003, Official Rural Route Description,
for processing. Enter X for the new route and the route data at the time when
the employee was injured. Do not enter the current data. Information on PS
Form 4003 should contain the route number (starting with 980 for the first
route in the office), route length, regular and/or centralized boxes, stops,
base hours, high or low option, if applicable, and vehicle data.

PS Form 1314, Regular Rural Carrier Time Certificate

After creating the route, process SF 50 to transfer the IOD/LWOP carrier to
this route. The Eagan Integrated Business Systems Solutions Center
(IBSSC) will issue PS Form 1314 under the new route number. Offices must

249
Case 4:19-cv- -RH-
UNITED STATES cv-00060-RH-MJF Document 1 Filed 01/28/19 Page-69 of 72

POSTAL SERVKE

packs £6 rea

USPS DISBURSING OFFICE P . \ 5\ < February 20, 2018
ACCOUNTING SERVICE CENTER
2825 LONE OAK PKWY
EAGAN MN 55121-9640 Question or Correspondence:

SEE ENCLOSED NOTICE

Phone: 651 681-1404 EMAIL BWNKCO@USPS.GOV
HALA M FARID

4094 FORSYTHE WAY
TALLAHASSEE FL 32309-2359

 

 

INVOICE DAYS ORIGINAL FINANCE PMT/ BALANCE

INVOICE REFERENCE DATE LATE AMOUNT CHARGE ADJ DUE
702711318 J04660 PRD 09-MAR-2016 683 $1,478.58 $0.00 $-789.19 $689.39
TOTAL PAST DUE: $689.39

---To ensure proper credit to your account, please retwn bottom portion with your remittance----
UNITED STATES:
POSTAL SERVICE
CUSTOMER NUMBER : 03600357
ATTN: DUNNING SECTION LETTER DATE: February 20, 2018

ACCOUNTING SERVICES CENTER TOTALPAST DUE: $689.39
EAGAN MN 55121-9516
AMOUNT PAID: 9 ____—-

MAKE CHECK PAYABLE TO: US POSTAL SERVICE

 

aMfoofot gg Ufongyo UY yett|Uonfeggfegge ME [ly MAIL TO:

HALA M Fig Int beeen

4094 FORSYTHE WAY

TALLAHASSEE FL 32309-2359
aqarppl ul il lal aby llpopally le li Lepegfaguerl ftyl
eM tae
ACCOUNTING SERVICE CENTER

2825 LONE OAK PKWY
EAGAN MN 55121-9640

oO Check here to change address, complete new address on reverse.
Write you customer number on your check or money order. Do not send cash

0103600357 X0000000068939X
Ca :19-cv- -RH- ;
snmrensmm ose 4 19-0v-00060-RH-MJF Document 1 Filed 01/28/19 Page 70 of 72

Bkby 96 p24

NOTICE OF INTENTION TO COLLECT A DEBT BY ADMINISTRATIVE OFFSET
REF: Amount of past due debt owed to the U.S. Postal Service: $689.39 AccounvTIN: 03600357

As reflected in previous correspondence, you have one or more outstanding debts to the Postal Service amounting to $689.39. The Postal Service
intends to collect your outstanding debt through referral to the U.S. Treasury - Debt Management Services (DMS) for collection by administrative
offset from any available funds.

PLEASE READ THE FOLLOWING INSTRUCTIONS CAREFULLY TO DETERMINE WHAT ACTION YOU MAY TAKE TO AVOID REFERRAL.

REPAY YOUR DEBT: If you acknowledge the validity of the Postal Service's claim and wish to repay the entire debt, submit a check or money
order, payable to the U.S. Postal Service with your customer number on the memo line, for the full amount due to:

Disbursing Office - Eagan Accounting Services

2825 Lone Oak Parkway

Eagan MN 55121-9640
Note: We will also accept a credit card payment for the full amount of the debt if you contact us at the phone number on the enclosed statement.

AGREE TO AREPAYMENT PLAN: Contact us, agree to a repayment plan acceptable to the Postal Service, and make agreed upon payments.

in addition, provisions of the Debt Collection Act, 31 U.S.C. § 3716 provide you with the opportunity to exercise certain rights before the Postal
Service may refer this debt for collection by administrative offset.

REQUEST FOR RECORDS: You may request a copy of records related to this debt by contacting us at the address on the enclosed statement.

REQUEST A REVIEW IF YOU BELIEVE THE DEBT IS NOT OWED: If you feal the existence or amount of this debt Is incorrect, you may request a
review of the Postal Service's determination of your indebtedness. You may do so pursuant to the procedures In 39 CFR Part 966. To begin this
process, you must request reconsideration of the existence or amount of your debt from the Postal Service Accounting Service Center. You or your
representative may do so by sending your request, in writing, to the below address. You must send your request within 30 days of the date you
receive this notice. In addition, if you were a bargaining unit employee covered by the National Agreement between the Postal Service and the
American Postal Workers Union, AFL-CIO, at the time the debt was incurred, then you may have the right to file a grlevance concerning the
existence or amount of your debt pursuant to Article 15, Section 7 of the Colteciive Bargaining Agreement.

If you have filed a timely request for reconsideration, grievance, or judicial hearing, and Eagan Accounting Services has received such notification,
the collection of the applicable debt will be stayed pending resolution. To ensure our system accurately reflects this disputed status, you may
contact our office. Upon disposition, any applicable collection efforts will be enforced.

BANKRUPTCY: If you have filed for bankruptcy and the automatic bankruptcy stay is in effect, you are not subject to offset while the stay is in
effect. Please notify us by sending evidence concerning the bankruptcy.

Please understand that making or providing any false or frivolous statements, representation or evidence, may subject you to penalties under the
False Claims Act (31 U.S.C. 3729-3731), or other applicable statutes, and/or criminal penalties.

Please note that the Postal Service is not required to duplicate administrative review rights prior to collecting your debt by administrative offset. If you
have already exercised your review rights as to this debt, then your request for review and/or grievance may be denied or dismissed.

If you choose not to exercise the above rights and/or do not voluntarily repay this debt within 30 days of your receipt of this notice, then the Postal
Service will collect your outstanding debt by referral to DMS no earlier than 60 days following your receipt of this notice.

- “When the Postal Service takes this action, you will be contacted by DMS, and may be subject to additional fees and charges; have your debt

reported to a credit bureau(s); and, if your debt Is discharged, have it reported to the IRS as potential taxable income. If your account is not resolved
through DMS, it may be forwarded by them to both a private collection agency and the Treasury Offset Program (TOP), as applicable. If sent to
TOP, Treasury will reduce or withhold any of your eligible Federal and State payments by the amount of your debt. The Debt Collection Act of 1982
and the Debt Collection Improvement Act of 1996 authorize this process, known as "offset". Treasury is not required to send you a notice before
your payment is offset. if any excess collections exist, the money will be refunded to you unless prohibited by law.
Payments eligible for offset include:

* Your income tax refunds;

* Your Federal salary pay, including military pay;

* Your Federal retirement, including military retirement pay;

* Your contractor/vendor payments;

* Allother Federal and State payments not exempt from offset
Please note: If you file a joint income tax return, you should contact the Internal Revenue Service before filing your return regarding the steps to
take to protect the share of the income tax refund which may be payable to your spouse, who is not a delinquent debtor to the United States.

Note: The full text of 39 CFR Part 966 Is available on-line: htto://about.usps.com/who-we-are/iudiclal/rules/rule966.htm.tf you do not have access to
the internet, please contact our office to request a printed copy.

if you have questions please refer to the contact information under ‘Question or Correspondence’ on the enclosed statement.

Accounting Services
 

  

Case i la 01/28/19 Page 7
i

562.1 Time and Attendance

Exhibit 562 P- 4 é

FLSA CodeA

 

ON DL 26-4567 E XXX-XX-XXXX 710! HOON A

Resin Rate

en
——
RE

 

disncs with Postal re ions

 

 

 

The assigned carrier is compensated as follows:
Week 1 31.50 hours at RSC R, attained step, and six trips EMA.

Week2 40 hours at RSC R, attained step, plus 1.25 overtime hours over 40 at 150 percent of the
same rate, and six trips EMA.

562.1 Regular Rural Carrier

562.11 Pay

Regular rural carriers are compensated at the base annual rate, attained step
for a 40-hour evaluated route divided by 2,080. The annual rate for RSC B is
also the same salary. Overtime is calculated at 150 percent of this hourly rate.

Example:
Base Annual Rate (AR) for 40 hours at step 12 = $42,163
$42,163 -- 2,080 = $20,2707 (hourly rate)
$20,2707 x 150% = $30,4060 (OT rate)

562.12 Leave
Compensation for leave is at the daily evaluated rate as determined in 561.3.

E> 562.13 Relief Day Worked - X Days

Regular rural carriers under FLSA code A assigned to J or K routes are not
granted days off (X days) for working their assigned relief day (J or K day).
Compensation is computed on actual hours worked. Therefore, work
performed on the relief days is paid at that time.

562.2 Substitute Rural Carrier (Designation 72)

562.21 Pay

Compensation is made at the base annual rate, attained step of a 40-hour
evaluated route divided by 2,000. Add to this rate the annual COLA rate and

252 Handbook F-21
80.00 AMT

 

Orper OF

Syracuse, NY 13212-4710

PAYROLL CHECK

wh 202300 Pu

Eacan MN 55121-9640 .
Dare O2 - 23-2018

   
 
    
      
   

  

2271.20

 

NET PAY 908.41

SG 64935067

  

g#%**908D0LLARS41CENTS

Pay To THE HALA M FARID

JPMorgan Chase Bank, NA.

mO2ks0U A Ta 844046 749000

Exdilsile 62
p- 2 | a

 

HREKEOOB. 41

TREASURER

z=
uu

Security Features Included €D Detalis on back
